Excution Copy

AMENDED AND RESTATED
MARKETING AND PROMOTIONS AGREEMENT

December 31, 2007

--------------------------------------------------------------------------------

﻿

TABLE OF CONTENTS

 

 

 

 

 

ARTICLE I - DEFINITIONS

 

2 

 

 

 

 

Section 1.1

Definitions

 

2 

 

 

 

 

 

ARTICLE II - MARKETING AND PROMOTION OF BLUEGREEN’S TIMESHARE FACILITIES
         AND THE TIMESHARE PROJECTS

 

7 

 

 

 

 

Section 2.1

General

 

7 

 

Section 2.2

Term

 

7 

 

Section 2.3

Bass Pro Catalog

 

8 

 

Section 2.4

Bass Pro Shops

 

9 

 

Section 2.5

Website Links

 

14 

 

Section 2.6

Mailing Lists

 

17 

 

Section 2.7

Big Cedar Lodge

 

21 

 

Section 2.8

Signage

 

22 

 

Section 2.9

Tradenames and Marks

 

23 

 

Section 2.10

Preferential Treatment

 

28 

 

Section 2.11

Proprietary Information

 

28 

 

Section 2.12

Other Promotional Agreements and Channels

 

28 

 

Section 2.13

Lead Generation Programs

 

29 

 

 

 

 

 

ARTICLE III - RESTRICTIONS

 

30 

 

 

 

 

Section 3.1

Restriction on BP/BC Marketing Channels

 

30 

 

Section 3.2

Restriction on Bluegreen Marketing Channels

 

30 

 

 

 

 

 

ARTICLE IV - GENERATION COMMISSION

 

31 

 

 

 

 

Section 4.1

Generation Commission

 

31 

 

Section 4.2

Annual Prepayments

 

32 

 

 

 

 

 

ARTICLE V - PERMITTED USE; CONTENT; APPROVAL RIGHTS

 

33 

 

 

 

 

Section 5.1

Permitted Use

 

33 

 

Section 5.2

Content and Approval Rights

 

34 

 

 

 

 

 



--------------------------------------------------------------------------------

 

ARTICLE VI - INDEMNIFICATION / LIMITATION OF LIABILITY

 

35 

 

 

 

 

Section 6.1

Indemnification—Bluegreen

 

35 

 

Section 6.2

Indemnification –The Company

 

35 

 

Section 6.3

Indemnification – Service Provider

 

35 

 

Section 6.4

Limitation of Liability

 

35 

i

--------------------------------------------------------------------------------

﻿

 

 

 

 

 

ARTICLE VII - MISCELLANEOUS

 

36 

 

 

 

 

Section 7.1

GOVERNING LAW

 

36 

 

Section 7.2

Submission to Jurisdiction

 

36 

 

Section 7.3

Remedies

 

36 

 

Section 7.4

Notice/Default

 

37 

 

Section 7.5

Notices

 

37 

 

Section 7.6

Assignment

 

39 

 

Section 7.7

Confidentiality

 

39 

 

Section 7.8

Good Faith Cooperation, Negotiation, Operation and Performance

 

39 

 

Section 7.9

Severability

 

39 

 

Section 7.10

Counterparts

 

40 

 

Section 7.11

Entire Agreement

 

40 

 

Section 7.12

Construction

 

40 

 

Section 7.13

No Condition Precedent

 

40 

 

Section 7.14

Time is of the Essence

 

40 

 

Section 7.15

Consideration

 

40 

List of Exhibits

 

 

Exhibit A-1

Bass Pro Trademarks, Trade Names, Service Marks, Proprietary Marks, Logos and
Unique Signs

Exhibit A-2

Big Cedar Trademarks, Trade Names, Service Marks, Proprietary Marks, Logos and
Unique Signs

Exhibit B-1

Big Cedar Timeshare Project Property Description

Exhibit B-2

Red Rock Bluff Property Description

Exhibit C

Prospect Track (to be revised within 30 days)

ii

--------------------------------------------------------------------------------

﻿

AMENDED AND RESTATED
MARKETING AND PROMOTIONS AGREEMENT

           THIS AMENDED AND RESTATED MARKETING AND PROMOTIONS AGREEMENT (this
“Agreement”) is made and entered into as of this 31st day of December, 2007 by
and among Big Cedar, L.L.C., a



--------------------------------------------------------------------------------

 

Missouri limited liability company (“Big Cedar”), Bass Pro, Inc., a Delaware
corporation (“Bass Pro”), Bass Pro Outdoor World, L.L.C., a Missouri limited
liability company (“BPOW”), Bass Pro Outdoors Online, L.L.C., a Missouri limited
liability company (“BP Online”), BPS Catalog, L.P., a Missouri limited
partnership (“BPS Catalog”), Bass Pro Trademarks, L.L.C., a Missouri limited
liability company (“BP Trademarks”), World Wide Sportsman, Inc., a South
Carolina corporation (“WW Sportsman”), Bass Pro Shops Canada, Inc., an Ontario
corporation (“BPS Canada”), Bass Pro Shops Canada (Calgary), Inc., a Canada
corporation (“BPS Canada Calgary”), BPIP, LLC, a Virginia limited liability
company, (“BPIP”), Tracker Marine, L.L.C., a Missouri limited liability company
(“Tracker Marine”), Bluegreen Vacations Unlimited, Inc., a Florida corporation
(“Bluegreen”), and Bluegreen/Big Cedar Vacations, LLC, a Delaware limited
liability company (the “Company”). Each of Big Cedar, Bass Pro, BPOW, BP Online,
BPS Catalog, BP Trademarks, WW Sportsman, BPS Canada, BPS Canada Calgary and
BPIP are sometimes referred to herein as a “Service Provider,” and they are
sometimes collectively referred to herein as the “Service Providers.” Each of
Bluegreen and the Company are sometimes referred to herein as an “Advertiser,”
and they are sometimes collectively referred to herein as the “Advertisers.”

WITNESSETH

           WHEREAS, Big Cedar, Bass Pro, Bluegreen, and the Company previously
entered into that certain Marketing and Promotions Agreement dated as of June
16, 2000 (the “Original M&P Agreement”), which provided for an arrangement by
which Big Cedar, Bass Pro and certain Affiliates of Bass Pro provided to
Bluegreen and certain Affiliates of Bluegreen, promotional, marketing and
advertising services;

           WHEREAS, Big Cedar and Bluegreen are members of the Company, and the
Company has acquired certain real property adjacent to the Big Cedar Timeshare
Project (as defined herein) for purposes of the construction and development of
the Building 3000 Project (as defined herein), and has acquired the Red Rock
Bluff Property (as defined herein) for purposes of the construction and
development of the Red Rock Bluff Timeshare Project (as defined herein); and

           WHEREAS, in connection with the acquisition of the Red Rock Bluff
Property and the construction and development of the Building 3000 Project and
the Red Rock Bluff Timeshare Project, Big Cedar, Bass Pro, Bluegreen, the
Company and the other parties hereto now desire to amend and restate the
Original M&P Agreement in its entirety on the terms and conditions set forth
herein.

--------------------------------------------------------------------------------

﻿

           NOW,THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and the mutual promises contained
herein, the parties hereby agree as follows:

ARTICLE I - DEFINITIONS

          Section 1.1    Definitions.

                    (a)       As used herein, the following terms have the
following meanings:

                                (i)      Affiliate as to any Person means
(1) any other Person directly or indirectly through one or more intermediaries
controlling, controlled by or under common control with such Person, or (2) a
trust which has as its principal income beneficiaries or remaindermen such
Person and/or a member or members of such Person’s Immediate Family. The terms
“controlling,” “controlled” and “common control with” mean the ability, by
ownership of voting securities or otherwise, directly or indirectly, to direct
the managerial and operating policies of a Person. Except as used in Section
2.11, Affiliates of the Service Providers shall only include Bass Pro and any
controlled subsidiary of Bass Pro. Affiliates of Bluegreen shall only include
Bluegreen Corporation and any controlled subsidiary of Bluegreen Corporation.





--------------------------------------------------------------------------------

 

                                (ii)     Approved Alternative Marketing Programs
shall mean, certain additional marketing programs which from time to time may be
determined by the Company to be in the best interests of the Company. Such
programs may include, but not be limited to, sponsorship of NASCAR events and/or
Drivers.

                                (iii)    Bankruptcy Event means, with respect to
any Person, (i) the commencement by such Person of a voluntary case under, or
the consent by such Person to the entry of an order for relief in an involuntary
case under, any bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar law now or hereafter in effect, or (ii) the consent
by such Person to the appointment of, or taking possession by, a receiver,
custodian, liquidator, assignee, trustee or sequestrator (or other similar
official) of such Person or of any substantial part of its assets, or (iii) the
making of a general assignment by such Person generally to pay its debts as they
benefit creditors, or (iv) the admission in writing of such Person of its
inability to pay its debts as they become due in the ordinary course of
business, or (v) the adoption of a resolution by its directors or shareholders
(or analogous managers or equity owners) in furtherance of any of the foregoing,
or (vi) the entry by a court of competent jurisdiction of a decree or order for
relief in respect of such Person in an involuntary case under any bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
Law now or hereafter in effect and the continuance of such decree or order
unstayed and in effect for a period of sixty (60) days, or (vii) the appointment
of a receiver, examiner, custodian, liquidator, assignee, trustee or
sequestrator (or other similar official) of such Person or of any substantial
part of its assets, or (viii) the ordering of the winding up or liquidation of
its affairs, or conversion of a pending reorganization proceeding into a
proceeding under Chapter 7 of the Bankruptcy Code or other proceeding to
liquidate or otherwise dispose of a substantial part of such Person’s
properties.

2

--------------------------------------------------------------------------------

﻿

                              (iv)      Bass Pro Catalog means those certain
retail catalogs published seasonally by BPS Catalog.

                              (v)       Bass Pro Mailing List means the lists of
the names and mailing addresses of the customers and clients of Bass Pro and its
subsidiaries as are customarily kept by BP Trademarks; provided,  however, the
Bass Pro Mailing List shall only include such information to the extent it is
available and permitted to be shared with others pursuant to applicable law. The
Bass Pro Mailing List shall include such customers and clients as now exist or
hereafter may exist subject to such limitations as may otherwise be set forth
herein.

                              (vi)      Bass Pro Marks means those certain
trademarks, trade names, service marks, proprietary marks, logos and unique
signs or marks owned by BP Trademarks and identified on Exhibit A-1 hereto.

                              (vii)     Bass Pro Shops means those certain
retail stores operated by Bass Pro, BPOW, WW Sportsman, BPS Canada, BPS Canada
(Calgary) or Affiliates of Bass Pro, known as “Bass Pro Shops,” “Bass Pro
Outdoor World,” Bass Pro Sportsman’s Warehouse,” and “Bass Pro Shops White River
Outpost,” and they are each individually referred to herein as a Bass Pro Shop.

                              (viii)    Bass Pro Website means that certain
internet website owned and operated by BP Online, and located at the top level
domain name basspro.com.

                              (ix)      Big Cedar Lodge means that certain
resort facility known as the Big Cedar Lodge located in Ridgedale, Taney County,
Missouri, which as of the date hereof is owned and operated by Big Cedar.

                              (x)       Big Cedar Mailing List means the lists
of the names and mailing addresses of the customers and clients of Big Cedar,
including occupants of the Big Cedar Lodge, as are customarily kept by Big
Cedar; provided,  however, the Big Cedar Mailing List shall only include such
information to the extent it is available and permitted to be shared with others
pursuant to applicable law. The Big Cedar Mailing List shall



--------------------------------------------------------------------------------

 

include such customers and clients as now exist or hereafter may exist subject
to such limitations as may otherwise be set forth herein.

                              (xi)      Big Cedar Marks means those certain
trademarks, trade names, service marks, proprietary marks, logos and unique
signs or marks owned by Big Cedar and identified on Exhibit A-2 hereto.

                              (xii)     Big Cedar Timeshare Project means that
certain timeshare project developed or to be developed by the Company, inclusive
of the Building 3000 Project, located contiguous to the Big Cedar Lodge in Taney
County, Missouri, which timeshare project is located or is to be located on that
certain property described on Exhibit B-1 hereto.

                              (xiii)    Big Cedar Timeshare Website means that
certain internet website owned and operated by the Company, designed to
advertise, market and promote the Timeshare Projects, and located at the
top-level domain name wildernessclubatbigcedar.com.

3

--------------------------------------------------------------------------------

﻿

                              (xiv)      Bluegreen Mailing List means the lists
of the names and mailing addresses of the customers and clients of Bluegreen and
its Affiliates, including (without limitation) owners of timeshare interests in
Bluegreen’s Timeshare Facilities, as are customarily kept by Bluegreen and its
Affiliates; provided,  however, the Bluegreen Mailing List shall only include
such information to the extent it is available and permitted to be shared with
others pursuant to applicable law. The Bluegreen Mailing List shall include such
customers and clients as now exist or hereafter may exist subject to such
limitations as may otherwise be set forth herein.

                              (xv)      Bluegreen Website means that certain
internet website owned and operated by Bluegreen, and located at the top-level
domain name bluegreenvacations.com.

                              (xvi)      Bluegreen Timeshare Website means that
certain internet website Bluegreen has created and developed, which has been
designed to advertise, market and promote Bluegreen’s Timeshare Facilities,
located at the top-level domain name bluegreenonline.com.

                              (xvii)     Bluegreen Vacation Club means that
certain vacation club operated by Bluegreen, which was initially filed pursuant
to Florida Statutes Chapter 721 (The Florida Vacation Plan and Timesharing Act),
and is identified in accordance with such registration as the Bluegreen Vacation
Club.

                              (xviii)    Bluegreen’s Timeshare Facilities means
the Resort Interest Programs, including but not limited to the Bluegreen
Vacation Club, designed, developed, marketed and/or sold by Bluegreen or its
Affiliates, excluding the Timeshare Projects, whether such facilities now exist
or may from time to time exist in the future.

                              (xix)      BP/Tracker Competitor means any Person
that engages in, whether as shareholder, partner, member, manager, independent
contractor, consultant, agent, principal, creditor, or otherwise, or is an
Affiliate of a Person that engages in, the sale of hunting, fishing, camping,
marine and/or boating products, equipment or services that directly compete with
the products, equipment and services sold by Bass Pro, Tracker Marine or Tracker
Marine Retail, LLC, or their respective subsidiaries, provided,  however, that a
BP/Tracker Competitor shall not include any Person that sells hunting, fishing,
camping, marine and/or boating products, equipment or services as an incidental
part of its business. Sales shall be deemed “incidental” to a Person’s business
if sales of hunting, fishing, camping, marine and/or boating products, equipment
or services amount to less than 50% of such Person’s revenues. Examples of
BP/Tracker Competitors include, but are not limited to, Cabela’s, Gander
Mountain and Sportsman’s Warehouse. For purposes of clarity, Sports Authority,
Dick’s Sporting Goods, as they



--------------------------------------------------------------------------------

 

are currently constituted, and similar sporting goods companies, would not be
deemed to be a BP/Tracker Competitor.

                              (xx)       Building 3000 Project means that
certain portion of the Big Cedar Timeshare Project currently referred to as
“Building 3000” to be developed by the Company in accordance with the terms of
the Operating Agreement, which is further described on Exhibit B-1 hereto.

4

--------------------------------------------------------------------------------

﻿

                              (xxi)      Competing Resort shall mean any seller,
marketer, developer, exchange company, club or lead generator, together with any
officer, director, employee, member, shareholder, partner, trustee or relative
within the third degree of kindred of any of the foregoing, or any other person
or entity which is controlled by any of the foregoing, or any partner, member,
shareholder, trustee or beneficiary of any of the foregoing, as respects any
timeshare resort or resort interest development, together with any party or
entity that may be in competition with Bluegreen or any Bluegreen Affiliate,
excepting, however, Bluegreen and any Bluegreen Affiliate. For purposes of this
Agreement, the Timeshare Projects and any Fractional Interest Development shall
not be deemed Resort Interest Programs “in direct competition with Bluegreen or
its Affiliates.”

                              (xxii)     Fractional Interest Development means a
Resort Interest Program in which the interests that are conveyed to purchasers
are in increments of time that are greater than or equal to six weeks per year.

                              (xxiii)    Immediate Family means, with respect to
any Person, the parents, siblings, spouse and lineal descendants, spouses of
such lineal descendants and any trust for the benefit of, or the legal
representative of, any of the preceding persons, or any partnership
substantially all of the partners of which are one or more of such persons or
the Person or any limited liability company substantially all of the members of
which are one or more of such persons or the Person.

                              (xxiv)    Mailing Lists means the Bass Pro Mailing
List, the Big Cedar Mailing List and the Bluegreen Mailing List, collectively.

                              (xxv)     Marks means Big Cedar Marks and Bass Pro
Marks.

                              (xxvi)    Net Sales Volume means the dollar amount
of gross annual sales of timeshare interests less the aggregate dollar amount of
purchaser cancellations, rescissions, equity trade allowances, and defaults.

                              (xxvii)   Operating Agreement means that certain
Amended and Restated Operating Agreement of Company, dated as of the date
hereof, by and between Bluegreen and Big Cedar.

                              (xxviii)  Person means an individual, partnership,
corporation, limited liability company, trust, governmental entity or other
association or entity.

                              (xxix)    Preferential Treatment means preferred
and preferential pricing on a “most favored nation” basis with respect to any
and all fees, costs, price reductions, rebates, allowances, expenses or charges
as might be offered to any other Person, not an Affiliate of any of the Service
Providers or Tracker Marine or its Affiliates or Tracker Marine Retail, LLC or
its Affiliates, and at all times at least as favorable to the best pricing
offered to any other Person, not an Affiliate of any of the Service Providers,
Tracker Marine or its Affiliates or Tracker Marine Retail, LLC or its
Affiliates.

5

--------------------------------------------------------------------------------

﻿

                              (xxx)      Red Rock Bluff Property means that
certain property, more particularly described in Exhibit B-2 hereto, purchased
by the Company for the development of the Red Rock Bluff Timeshare Project.

                              (xxxi)      Red Rock Bluff Timeshare Project means
that certain timeshare project to be developed on the Red Rock Bluff Property by
the Company in accordance with the terms of the Operating Agreement.

                              (xxxii)    Resort Interest Program means any form
of timeshare, interval interest, timeshare exchange, undivided interest program,
timeshare club membership, points-based program, or occupancy program, whereby
the use, occupancy or possession of real property or real property improvements
has been made subject to a conveyance, use or occupancy or possession right,
which circulates among purchasers according to a first come, first serve
reservation system, or a floating or fixed time schedule on a periodic,
re-occurring basis, over any period of time in excess of one (1) year in
duration.

                              (xxxiii)   Timeshare Projects means collectively
the Big Cedar Timeshare Project and the Red Rock Bluff Timeshare Project,
together with such other Resort Interest Programs as may be owned, developed and
sold by the Company from time to time.

                              (xxxiv)   Tracker Website means that certain
internet website owned and operated by Tracker Marine, and located at the top
level domain name trackerboats.com.

                    (b)     Each of the following terms shall have the meaning
assigned to such term in the Section indicated:

 

 

Term

Section

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Advertisers

Preamble

Advertising Space

2.3(a)

Agreement

Preamble

Annual Prepayment

4.2(a)

BG Mailing List Licensee

2.6(c)

Big Cedar Mailing List License

2.6(b)

Big Cedar Marks License

2.9(b)

Bluegreen CEO

7.3(d)

Bluegreen Hyperlink License

2.5(b)(i)

Bluegreen Mailing List License

2.6(c)

BP Hyperlink License

2.5(a)(i)

BP/BC Marketing Channels

2.1

BP Icon

2.5(b)(ii)

BP Marks License

2.9(a)

BP Mailing List License

2.6(a)

CEOs

7.3(d)

6

--------------------------------------------------------------------------------

﻿

 

 

Term

Section

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

Commission Report

4.1(b)

Concierge Desk

2.7(c)

Floor Space License

2.4(a)

Generation Commission

4.1(a)

Intellectual Property

2.11

Licensed Space

2.4(a)

Mailing List Intermediary

2.6(a)(i)

Original M&P Agreement

Recitals

Post-Termination Generation Commissions

4.2(f)

Resort Icon

2.5(a)(ii)

Service Provider(s)

Preamble

Shop Licensor

2.4(a)

Shortfall

4.2(g)

Submission Date

2.3(b)

Tracker Icon

2.5(b)(ii)

Utility Service

2.4(j)

ARTICLE II - MARKETING AND PROMOTION OF BLUEGREEN’S
TIMESHARE FACILITIES AND THE TIMESHARE PROJECTS

          Section 2.1     General. During the term of this Agreement, the
Service Providers shall provide the promotional, marketing and advertising
services described in this Article II, including, without limitation, the
Advertising Space, the Floor Space License, the Big Cedar Mailing List License,
the BP Mailing List License, the Big Cedar Hyperlink License, the BP Hyperlink
License, the Big Cedar Marks License, the BP Marks License, use of Big Cedar
Lodge as described in Section 2.7, and placement of signage as described in
Section 2.8 (collectively referred to herein as the “BP/BC Marketing Channels”),
to Bluegreen for the benefit of Bluegreen’s Timeshare Facilities, and to the
Company for the benefit of the Timeshare Projects. The BP/BC Marketing Channels
shall be provided in the amount and quantities and at such times as specified in
this Agreement, subject to the restrictions, limitations and conditions set
forth in this Agreement.

          Section 2.2     Term. The initial term of this Agreement shall expire
on January 1, 2015. This Agreement shall automatically renew for additional one
(1) year periods on January 1 each subsequent year unless one party delivers
written notice of intent to terminate this Agreement to the other parties on or
before September 1 of the preceding year. Notwithstanding the foregoing, if Big
Cedar has not received the Annual Prepayment (defined below) for the year 2015
or any succeeding year on or before January 1 of each such renewal year (or
within ten (10) days thereafter), any Service Provider may elect to terminate
this Agreement for all purposes and with respect to all parties at any time upon
written notice to the Advertisers.

7

--------------------------------------------------------------------------------

﻿

          Section 2.3      Bass Pro Catalog.

                    (a)          Advertising. During the term of this Agreement,
BPS Catalog agrees to make advertising, marketing and promotion copy space
within each Bass Pro Catalog (the “Advertising Space”) routinely and
consistently available to the Advertisers as would be commercially reasonable.
The Advertising Space shall be used by the Advertisers solely for advertising,
marketing and promotion relating to or connected with the Timeshare Projects and
Bluegreen’s Timeshare Facilities; provided,  however, that the Advertising Space
shall be used to give priority to promotion of the Timeshare Projects, and the
Timeshare Projects’ inclusion in the Bluegreen Vacation Club over promotion of
Bluegreen’s Timeshare Facilities. The size and placement of the Advertising
Space shall be as determined by BPS Catalog, but will be sufficient to establish
prominent marketing support for the Timeshare Projects and Bluegreen’s Timeshare
Facilities, and at least one full page per Bass Pro Catalog shall be available
to



--------------------------------------------------------------------------------

 

the Advertisers. While the Advertising Space shall be made available by BPS
Catalog, nothing herein contained shall require the Advertisers to use the
Advertising Space on each and every occasion.

                    (b)          Terms of Advertising. BPS Catalog agrees to
notify Bluegreen at least ninety (90) days before the date necessary for
submission of an advertisement for publication (“Submission Date”) in each of
the Bass Pro Catalogs. Bluegreen agrees to submit a copy of its advertising
copy, together with all layouts, cuts, mats and electrotypes, intended for
publication, at least thirty (30) days in advance of the Submission Date. If BPS
Catalog notifies Bluegreen ninety (90) days before the Submission Date and
Bluegreen fails to submit a copy of its advertising for publication to BPS
Catalog at least thirty (30) days in advance of the Submission Date, then BPS
Catalog will not be obligated to insert the advertisement in the applicable Bass
Pro Catalog, unless otherwise agreed by the BPS Catalog and Bluegreen. Bluegreen
acknowledges that BPS Catalog requires significant lead times to plan and
paginate Bass Pro Catalogs. Therefore, once Bluegreen submits a copy of its
advertising for publication, Bluegreen shall be responsible for all costs
associated with publication of such advertisement as described in Section
2.3(c), without refund. Within five (5) days after the publication of each Bass
Pro Catalog in which Bluegreen or the Company has placed an advertisement, BPS
Catalog shall furnish Bluegreen with three (3) copies of such Bass Pro Catalog.
All positions are at the option of BPS Catalog. Under no circumstances can any
claim for adjustment, refund or re-insertion be allowed because of the position
in which an advertisement has been published or inserted. It is the sole
responsibility of the Advertisers to check the correctness of each insertion of
an advertisement. Advertisements submitted after the deadline for proof service
are submitted at the Advertiser’s own risk, and Service Providers shall have no
liability for errors or omissions in such Advertisements. Service Providers
assume no responsibility for the repetition of errors in advertising ordered for
more than one insertion, unless notified before the printing closing time on the
same day an error occurs.

                    (c)          Consideration; Expenses. The Advertising Space
shall be made available to the Advertisers at no further cost or expense to the
Advertisers, and BPS Catalog agrees that the Advertising Space has been paid for
in full so long as the Advertisers comply with their obligations set forth in
this Agreement, including, without limitation, the timely payment by Bluegreen
of Generation Commissions; provided,however, that the Advertisers agree to pay
BPS Catalog publication costs in relation to the Advertisers’ use of the
Advertising Space, which shall include direct cost of postage, printing, paper,
creative color separation, bind-ins, and

8

--------------------------------------------------------------------------------

﻿

service bureau charges and a fair and reasonable allocation of administrative
overhead, at cost, and without markup, on a Preferential Treatment Basis, which
payments shall be due within thirty (30) days after receipt of proof of
insertion and publication in the Bass Pro Catalog and the invoice for
publication costs.

                    (d)          Restrictions. During the term of this
Agreement, except as otherwise provided herein, the Service Providers shall not
allow, accept, publish, print, include or authorize any advertising, marketing
or promotional material in any of the Bass Pro Catalogs, or other respective
catalogs or publications published by the Service Providers, which reference,
promote or relate to any Competing Resort; provided,  however, that the Service
Providers may accept advertisements or promotions in their respective catalogs,
which advertisements or promotions may include therein the name of an enterprise
and its respective property, so long as such advertisements or promotions do not
promote, advertise or market Resort Interest Programs relating to such
enterprise or prospects respecting the foregoing, nor does such advertisement or
promotion constitute a Resort Interest Program advertisement, nor do the
properties included in such advertisements constitute a Resort Interest Program.
Nothing herein contained shall limit the right of the Service Providers to sell
their retail products in stores, via the internet, and through catalogs to other
purchasers, even though such purchasers may be in competition with the Company
or Bluegreen (such entities including, but not limited to, Opryland, Disney
World, John Q. Hammons Industries and other similar enterprises). The Service
Providers may advertise such companies and other resorts in Bass Pro Shops, on
the Bass Pro Website and within the Bass Pro Catalogs, so long as the Service
Providers do not promote or



--------------------------------------------------------------------------------

 

market Resort Interest Programs of such companies, nor do the resorts advertised
include or contain any Resort Interest Programs nor efforts to market Resort
Interest Programs.

          Section 2.4      Bass Pro Shops.

                    (a)          Grant of License. During the term of this
Agreement, Bass Pro (on behalf of itself and any Affiliate of Bass Pro that may
operate a Bass Pro Shop in the future), BPOW, WW Sportsman, BPS Canada and BPS
Canada Calgary (each, a “Shop Licensor,” and collectively, the “Shop Licensors”)
hereby grant, bargain and exchange unto the Advertisers, during the term of this
Agreement, a limited, non-exclusive license (the “Floor Space License”) to use
floor space, including kiosk space, in each Bass Pro Shop (the “Licensed
Space”)for marketing and promotion of the Timeshare Projects and Bluegreen’s
Timeshare Facilities, on the terms and conditions set forth herein. The
Advertisers hereby accept the Floor Space License. The Floor Space License shall
apply to existing and future Bass Pro Shops. The Floor Space License is granted
by Bass Pro for those Bass Pro Shops that are operated by Bass Pro or that will
be operated by Bass Pro or an Affiliate of Bass Pro in the future; the Floor
Space License is granted by each other Shop Licensor for those Bass Pro Shops
that are operated by such Shop Licensor.

                    (b)          Floor Space.

                                   (i)          The total amount of Licensed
Space available in each existing Bass Pro Shop in which floor space was licensed
to the Advertisers pursuant to the Original M&P Agreement shall be equal to the
amount of floor space currently used by the Advertisers. The total amount of
Licensed Space available in all other Bass Pro Shops shall be as mutually agreed

9

--------------------------------------------------------------------------------

﻿

by the Advertisers and the applicable Shop Licensor, provided that the amount of
Licensed Space available in each Bass Pro Shop shall be no less than one hundred
(100) square feet and no greater than one thousand (1000) square feet, used
singularly or in multiple separate areas in and throughout each Bass Pro Shop.
The configuration of the Licensed Spaces shall be determined by the Advertisers
and the Shop Licensors as may mutually be agreed from time to time.

                                   (ii)          All Licensed Spaces shall be
located to effectively promote, market and advertise the Timeshare Projects and
Bluegreen’s Timeshare Facilities. Licensed Spaces may be used for establishment
of kiosks, interactive computers, a stepped marketing track or program through
which prospective consumers may proceed, or such alternative similar uses as may
be determined by the Advertisers. The location of the kiosks, computers,
marketing tracks or similar uses, shall not interfere with the customary and
normal retail operations of the applicable Bass Pro Shop. Any modifications
regarding the location of the floor space and the foregoing particulars (i.e.,
kiosks, interactive computers, marketing track, etc.) inconsistent with the
schematic plan referenced above shall only occur upon approval of the applicable
Shop Licensor, whose approval shall not be unreasonably withheld or denied.
Except as otherwise provided in this Section 2.4, including, without limitation,
Section 2.4(f), all potential sales prospects who are originated from contact at
any of such Licensed Spaces shall not be limited to marketing or sales for any
particular or specific Bluegreen Timeshare Facility or the Timeshare Projects.

                    (c)          Additional Space. In addition to the Licensed
Space specified in Section 2.4(b)(i), the Shop Licensors agree that additional
Licensed Spaces in each Bass Pro Shop may be made available to the Advertisers
on terms to be negotiated on a store-by-store basis, upon request by the
Advertisers to the applicable Shop Licensor for such additional Licensed Spaces;
provided, such additional space shall not interfere with the customary normal
operations of any Bass Pro Shop and shall only be available upon establishment
that the existing Licensed Space is



--------------------------------------------------------------------------------

 

effectively inducing prospects in respect to timeshare sales. Any additional
Licensed Space provided pursuant to this Section 2.4(c) shall be made available
in the applicable Store Licensor’s sole discretion.

                    (d)          Purpose of Floor Space License. The Floor Space
License is limited to the operation of an area from which the Advertisers may
market, promote and otherwise solicit interest in respect to acquisition of
timeshare interests in the Timeshare Projects or Bluegreen’s Timeshare
Facilities, as limited by Section 2.4(f).

                    (e)          Exclusivity / Non-Exclusivity. Except as
otherwise specifically provided herein, the Floor Space License shall be
non-exclusive to the Advertisers, and the Shop Licensors reserve the right to
use the Bass Pro Shops in respect of any product or service. Nothing in this
Agreement shall prevent any Shop Licensor from granting any other licenses for
the use of the floor space in Bass Pro Shops or from permitting others to use
floor space within Bass Pro Shops in any manner whatsoever, provided,  however,
that, during the term of this Agreement, no floor space in any Bass Pro Shop
shall be provided, made available or offered to any Competing Resort or any
operator or marketer thereof for the purpose of marketing, promoting or
soliciting timeshare interests or prospects therefor.

10

--------------------------------------------------------------------------------

﻿

                    (f)          Radius Restriction. Notwithstanding anything
herein to the contrary, beginning at such time as there are timeshare units
available for sale at the Big Cedar Timeshare Project (including Building 3000)
or the Red Rock Bluff Timeshare Project, and continuing until such time as 90%
or more of the timeshare interests in the Big Cedar Timeshare Project (including
the Building 3000 Project) and 90% or more of the timeshare interests in the Red
Rock Bluff Timeshare Project have been sold, the Bass Pro Shops located in
Springfield, Missouri and Branson, Missouri shall not be used to promote or
market any Bluegreen Timeshare Facility located within 50 miles of the Timeshare
Projects, including, without limitation, the Falls Village Resort located in
Branson, Missouri.

                    (g)          Use of Licensed Space. The Floor Space License
shall authorize the Advertisers to operate during the regular business hours of
each Bass Pro Shop. The Advertisers’ method of conducting business shall at all
times be in keeping with and not inconsistent with or detrimental to the
operation of each Bass Pro Shop by the Shop Licensors.

                    (h)          Personnel. All personnel staffing the Licensed
Space will be employed by Bluegreen. The business to be conducted by the
Advertisers under the Floor Space License shall at all times be adequately
staffed with competent personnel. In no event shall the operators or employees
of the Advertisers engage in “high pressure salesmanship” in the solicitation or
marketing to customers. Activities of the Advertisers and their personnel
conducted pursuant to the Floor Space License shall be in a manner not offensive
to the customers of the Shop Licensors, and in compliance with all applicable
requirements of law. Advertisers and their personnel shall not use endorsements
or testimonials of any Service Provider, any Affiliate of a Service Provider or
any Person controlling a Service Provider, and shall not represent to potential
customers that any Service Provider, any Affiliate of a Service Provider or any
Person controlling a Service Provider recommends the Timeshare Projects or
Bluegreen’s Timeshare Facilities. The Advertisers shall each indemnify and
defend the Service Providers from any losses, damages, lawsuits or other claims
resulting from the violation by personnel of an Advertiser of the requirements
set forth in this Section 2.4(h) or violations of law by personnel of the
Advertisers within a Bass Pro Shop pursuant to the Floor Space License.

                    (i)          Shop Licensors Rights to Approve Personnel.
Notwithstanding anything to the contrary in this Agreement, the Shop Licensors
shall have the right to approve decisions by the Advertisers relating to
personnel working in any Bass Pro Shop pursuant to the Floor Space License,
including the right, upon written notice to the applicable Advertiser, to direct
removal of any individual employee, consultant or other agent of the Advertisers
from any Bass Pro Shop for good cause shown, including, but not limited to, Shop
Licensors believing that the individual employee’s actions are detrimental to
the respective Bass Pro Shop.





--------------------------------------------------------------------------------

 

                    (j)          Utilities and Services. The Shop Licensors
agree that each Bass Pro Shop will be made available to the Advertisers in a
condition that will provide air conditioning, lighting, heating, water and
toilet facilities and electrical service (“Utility Service”). The Shop Licensors
shall, during the term of this Agreement, promptly pay all costs and expenses
accruing or payable in connection with such Utility Service, except in the event
such costs or expenses relate to improvements made by the Advertisers with
respect to the Licensed Spaces. The Advertisers shall be responsible for
expenses of telephone services and computer services to the areas in which the
Advertisers exercise their business under the Floor Space License.

11

--------------------------------------------------------------------------------

﻿

                    (k)          Telephone Lines. The Shop Licensors acknowledge
that telephone services are available to each Bass Pro Shop. The Advertisers
shall bear the expense of extending the telephone service as necessary or
convenient for the Advertisers’ business, pursuant to the terms of the Floor
Space License, including acquisition costs of telephones and computers and
installation of telephones or additional facilities or improvements, including
computers.

                    (l)          Alterations and Additions. Neither Advertiser
shall make any alterations, decorations, modifications or improvements in
furtherance of its business under the Floor Space License unless such Advertiser
has submitted the plans and specifications showing the design, type, style,
color and materials to the applicable Shop Licensor, and the applicable Shop
Licensor has given prior written approval. The Shop Licensors will exercise
reasonable discretion in determining these requirements. Any alterations,
decorations, additions, installations or improvements made by the Advertisers
shall, at the discretion of the Shop Licensors become the property of the Shop
Licensors upon termination of the Floor Space License, provided that the
foregoing shall not apply to personal property such as telephones, computers,
etc. Any equipment or personal property of the Advertisers within a Bass Pro
Shop shall not become or at any time be considered a fixture of a Bass Pro Shop,
regardless of the means by which it may be attached to the premises. If the
applicable Shop Licensor directs the Advertisers to remove any and all such
alterations, decorations, additions, installations or improvements made at a
Bass Pro Shop, the Advertisers shall so remove the alterations, decorations,
additions, installations or improvements at their respective sole cost and
expense and make all repairs necessary to restore the premises to the original
condition at the time of commencement of the Floor Space License.

                    (m)          Insurance / Risk of Loss. At all times during
the term of the Floor Space License, the Advertisers shall, at their sole cost
and expense, keep all of the Advertisers’ inventory of product, merchandise and
contents and all of Advertisers’ improvements, furniture, equipment and fixtures
within the licensed space insured against loss or damage by fire and the hazards
covered by broad-form extended coverage clauses as well as coverage against loss
of the merchandise within the Licensed Space due to theft or embezzlement in an
amount at least equal to the replacement value thereof. At all times during the
term of the Floor Space License, the Advertisers shall provide, at Advertisers’
cost and expense, policies of commercial general liability insurance insuring
the Shop Licensors and Advertisers against claims for injury and wrongful death
occurring within the Licensed Space. Advertisers shall indemnify and hold Shop
Licensors harmless from and against all liabilities, obligations, losses,
damages and claims, actions, suits and proceedings, charges and expenses,
including reasonable attorneys’ fees, which may be imposed upon or incurred by
or asserted against Shop Licensors in respect of any use or condition of the
Licensed Space or attributed to Advertisers’ use thereof. The Advertisers shall
provide the Shop Licensors with certificates of insurance on an annual basis
verifying the insurance required hereunder and all such policies shall name the
applicable Shop Licensor as an additional insured thereunder and shall waive all
rights of subrogation against the Shop Licensor.

                    (n)          Destruction of Premises. In the event that a
Bass Pro Shop is damaged or destroyed during the term of this Agreement to the
extent that it cannot be put into tenantable condition by the applicable Shop
Licensor within one hundred eighty (180) days after damage or destruction, the
Advertisers shall have the right to suspend operations under the Floor Space





--------------------------------------------------------------------------------

 

12

--------------------------------------------------------------------------------

﻿

License for that specific Bass Pro Shop. The Shop Licensors shall not be
responsible for replacement, repairing or restoring any merchandise, fixtures or
equipment installed by the Advertisers or that are otherwise the property of the
Advertisers which may be damaged or destroyed in such event.

                    (o)          Maintenance. The Shop Licensors shall be
responsible for and furnish normal janitorial services for each Bass Pro Shop,
including the Licensed Space, on a regular basis, as often as necessary to keep
the premises in a neat, clean and presentable condition consistent with the
remainder of the Bass Pro Shop in which the Floor Space License is exercised by
the Advertisers.

                    (p)          Eminent Domain. If during the term of this
Agreement the whole or any part of any Bass Pro Shop is acquired or condemned by
eminent domain, then the Floor Space License shall terminate and cease as to
such Bass Pro Shop on the date of the title vesting in such proceeding, and the
Advertisers shall not have any claim against the applicable Shop Licensor or the
owner of the property (if other than the applicable Shop Licensor), nor the
condemning authority for the value of the Floor Space License; provided that if
the condemnation is partial, then the foregoing shall apply only if the Bass Pro
Shop is unsuitable for the business of the Advertisers. In the event of the
partial taking or condemnation that is not extensive enough to render the Bass
Pro Shop unsuitable for business (which decision shall be determined by the Shop
Licensors) then the Floor Space License shall continue in full force and effect.

                    (q)          Interest of the Advertisers. The interests,
rights and responsibilities of the Advertisers under the Floor Space License are
solely as nonexclusive licensees. The Shop Licensors and their respective
designees shall have the unconditional right and privilege to enter the Licensed
Spaces at any time, and the Shop Licensors retain possession, ownership or
leasehold interest (as applicable), control, occupancy and use of the Licensed
Spaces. The Floor Space License is in all respects subordinate to any lease or
sublease applicable to any of the Bass Pro Shops. No real property is leased or
subleased to the Advertisers by the Floor Space License, and the Floor Space
License shall not create any estate, right, title or interest in real property
or vest the Advertisers with any other property rights to or in the Licensed
Space. The Advertisers shall have no rights as a tenants or subtenants of the
Licensed Space. The rights conferred by the Floor Space License are personal to
the Advertisers and shall not be construed to run with the land.

                    (r)          Consideration; Expenses. The Floor Space
License is granted to the Advertisers at no further cost or expense to the
Advertisers, and the Shop Licensors agree that the Floor Space License has been
paid for in full so long as the Advertisers comply with their obligations set
forth in this Agreement, including, without limitation, the timely payment by
Bluegreen of Generation Commissions; provided,  however, that the Company agrees
to pay the actual expenses incurred by the Advertisers as provided in this
Section 2.4 in relation to the Bass Pro Shop located in Springfield, MO,
including for telephones (and telephone usage) and/or additional facilities or
improvements, including computers, installed in or operating from the Licensed
Spaces, and staff personnel, and provided further, that the Advertisers agree to
pay the actual expenses incurred by the Advertisers as provided in this Section
2.4 in relation to all other Bass Pro Shops, including for telephones (and
telephone usage) and/or additional facilities or

13

--------------------------------------------------------------------------------

﻿

improvements, including computers, installed in or operating from the Licensed
Spaces, and staff personnel.





--------------------------------------------------------------------------------

 

          Section 2.5     Website Links.

                    (a)        Bass Pro Website.

                                 (i)      Grant of License. During the term of
this Agreement, BP Online hereby grants to each of the Advertisers, a worldwide,
royalty free, non-exclusive license to establish hyperlinks from the Bass Pro
Website as further provided in this Section 2.5(a) (the “BP Hyperlink License”),
which shall be on the terms and subject to the conditions set forth in this
Agreement.

                                 (ii)      Links from Bass Pro Website. Pursuant
to the BP Hyperlink License, during the Term of this Agreement, BP Online shall
maintain an icon on the Bass Pro Website identified as “Resorts” (or such other
icon as is mutually acceptable to Bluegreen, the Company, Bass Pro and BP
Online) (hereinafter “Resort Icon”). Upon clicking the Resort Icon by an
internet user:

                                             (A)      an additional icon shall
exist to provide direct access to the Big Cedar Timeshare Website. In addition,
if the Bass Pro Website contains a search box feature, internet user(s) shall by
use of the search box feature be given an option to choose the icon for the Big
Cedar Timeshare Website. Upon accessing the icon for the Big Cedar Timeshare
Website, internet user(s) shall be directly linked to the Big Cedar Timeshare
Website.

                                             (B)      an additional icon shall
exist to provide direct access to the Bluegreen Timeshare Website. In addition,
if the Bass Pro Website contains a search box feature, internet user(s) shall by
use of the search box feature be given an option to choose the icon for the
Bluegreen Timeshare Website. Upon accessing the icon for the Bluegreen Timeshare
Website, internet user(s) shall be directly linked to the Bluegreen Timeshare
Website.

                                             (C)      an additional icon shall
exist to provide direct access to the Bluegreen Website. In addition, if the
Bass Pro Website contains a search box feature, internet user(s) shall by use of
the search box feature be given an option to choose the icon for the Bluegreen
Website. Upon accessing the icon for the Bluegreen Website, internet user(s)
shall be directly linked to the Bluegreen Website.

                                 (iii)      The BP Hyperlink License shall also
permit Bluegreen to establish on the Bluegreen Website an icon and link to the
Bass Pro Website and to internet information concerning the Timeshare Projects,
inclusive of use of the Bass Pro Marks and Big Cedar Marks, subject to the
approval of BP Trademarks or Big Cedar as provided in Section 2.9(c), to reflect
such connection.

                                 (iv)      Exclusivity / Non-Exclusivity. Except
as otherwise specifically provided herein, the BP Hyperlink License shall be
non-exclusive to the Advertisers and BP Online reserves the right to use the
Bass Pro Website in respect of any product or service. Nothing in this Agreement
shall prevent BP Online from granting any other licenses for the use of the Bass
Pro Website or from utilizing the Bass Pro Website or permitting the Bass Pro

14

--------------------------------------------------------------------------------

﻿

Website to be utilized by others in any manner whatsoever; provided,  however,
BP Online agrees that it shall not grant any other licenses for use of the Bass
Pro Website for the purpose of developing, marketing, promoting or advertising
any Competing Resort, except as may otherwise be expressly provided for in this
Agreement or otherwise agreed by the Advertisers.

                                 (v)      Consideration; Expenses. The BP
Hyperlink License is granted to the Advertisers at no further cost or expense to
the Advertisers, and BP Online agrees that the BP Hyperlink License has been
paid for in full so long as the Advertisers comply with their obligations set
forth in this Agreement, including, without limitation, the timely payment by
Bluegreen of Generation Commissions; provided,  however, that Bluegreen shall



--------------------------------------------------------------------------------

 

pay the actual expenses reasonably incurred by BP Online in the establishment of
such hyperlinks and reasonable incremental costs associated with future changes
in the internet platform.

                     (b)       Bluegreen Website.

                                 (i)      During the term of this Agreement,
Bluegreen hereby grants to BP Online and Tracker Marine, a worldwide, royalty
free, non-exclusive license to establish hyperlinks from the Bluegreen Website
as further provided in this Section 2.5(b) (the “Bluegreen Hyperlink License”)
which shall be on the terms and subject to the conditions set forth in this
Agreement.

                                 (ii)      Links from Bluegreen Website.
Pursuant to the Bluegreen Hyperlink License, Bluegreen shall maintain on the
Bluegreen Website an icon to identify the Bass Pro Website (“BP Icon”) and an
icon to identify the Tracker Website (the “Tracker Icon”) as are mutually
acceptable to BP Online, Tracker Marine and Bluegreen. Upon clicking on the BP
Icon or the Tracker Icon, internet user(s) will be provided direct access to the
Bass Pro Website or the Tracker Website, respectively. In addition, if the
Bluegreen Website contains a search box feature, internet user(s) shall be given
an option to link to the Bass Pro Website or the Tracker Website through a
separate BP Icon or Tracker Icon if they search BASS PRO, TRACKER or any similar
term through such feature.

                                 (iii)      Consideration; Expenses. The
Bluegreen Hyperlink License is granted to BP Online and Tracker Marine at no
further cost or expense to BP Online or Tracker Marine, and Bluegreen agrees
that the Bluegreen Hyperlink License has been paid for in full so long as the
Service Providers comply with their obligations set forth in this Agreement;
provided,  however, that BP Online and Tracker Marine shall pay the actual
expenses reasonably incurred by Bluegreen in the establishment of such
hyperlinks and reasonable incremental costs associated with future changes in
the internet platform.

                                 (iv)      Discontinuation. Tracker Marine and
BP Online may request that the BP Icon and/or the Tracker Icon, and all links to
the Bass Pro Website and the Tracker Website be removed from the Bluegreen
Website at any time. Upon receipt of a written request for such removal,
Bluegreen shall promptly, but in any event not more than three business days
after receipt, comply with such request; provided,  however, that Tracker Marine
and BP Online shall pay the actual expenses reasonably incurred by Bluegreen in
the removal of the BP Icon and Tracker Icon and removal of the related
hyperlinks.

15

--------------------------------------------------------------------------------

﻿

                    (c)      Insurance. Bluegreen, the Company and BP Online
shall have obtained within one hundred twenty (120)days after the date hereof,
and shall maintain at all subsequent times during the term of this Agreement, at
their sole cost and expense, cyber liability insurance coverage, which shall
include, without limitation, privacy liability coverage (including for
non-electronic security breaches) and regulatory liability coverage (including
for breaches of state and federal privacy statutes and regulations such as the
Fair and Accurate Credit Transaction Act of 2003), in such amounts and with such
specific coverages as shall be commercially reasonable, provided that such
insurance can be obtained on commercially reasonable terms at a cost not to
exceed $100,000 per year, and to the extent that such costs would exceed
$100,000 per year then such insurance shall either be scaled back so that it can
be obtained within such price parameters or shall not be required to be
obtained..

                    (d)      Affirmation Obligations. BP Online and the
Advertisers agree at all times during the term of this Agreement: (i) the
quality of their respective websites shall not be less than the quality that
exists as of the date hereof; (ii) they shall each maintain a technologically
capable web site utilizing state-of-the-art or legally required internet
security protocol and encryption technology to secure electronic commerce
transactions and to prevent unauthorized interception of transmitted data, along
with appropriate notices to internet users and consumers; (iii) they shall not
permit links to pornographic, lewd, immoral or sexually suggestive websites from
their respective



--------------------------------------------------------------------------------

 

websites; and (iv) BP Online shall not permit any links from the Bass Pro
Website to websites maintained by or on behalf of any Competing Resort, and
Bluegreen shall not permit any links from the Bluegreen Website or the Bluegreen
Timeshare Website to websites maintained by or on behalf of any BP/Tracker
Competitor.

                    (e)      Representations and Warranties.

                              (i)      BP Online.

                                       (A)      BP Online hereby represents and
warrants to the Advertisers as of the date hereof and through the term of this
Agreement that: (i) BP Online has the power and authority to enter into and
perform its obligations under this Agreement; (ii) BP Online owns or has
permission to use the Bass Pro Website and all intellectual property rights
therein; (iii) to its knowledge, the Bass Pro Website does not contain any
content, materials, data, work, trade or service mark, trade name, links,
advertising or services that actually or potentially violate any applicable law
or regulations or infringe or misappropriate any proprietary, intellectual
property, contract or tort right of any Person; and (iv) BP Online has secured
the appropriate rights, under applicable state and federal law to grant the BP
Hyperlink License.

                                        (B)      BP Online shall indemnify and
hold harmless the Advertisers from any and all damages, losses, claims, causes
of action, or injury arising out of a breach of the representations and
warranties set forth in Section 2.5(e)(i)(A) or of the covenants set forth in
Section 2.5(d).

                              (ii)      Bluegreen.

                                        (A)      Bluegreen hereby represents and
warrants to the Service Providers as of the date hereof and through the term of
this Agreement that: (i) Bluegreen has

16

--------------------------------------------------------------------------------

﻿

the power and authority to enter into and perform its obligations under this
Agreement; (ii) Bluegreen owns the Bluegreen Website and the Bluegreen Timeshare
Website and all intellectual property rights therein; (iii) the Bluegreen
Website and the Bluegreen Timeshare Website do not contain any content,
materials, data, work, trade or service mark, trade name, links, advertising or
services that actually or potentially violate any applicable law or regulations
or infringe or misappropriate any proprietary, intellectual property, contract
or tort right of any person; and (iv) Bluegreen has secured the appropriate
rights, under applicable state and federal law to grant the Bluegreen Hyperlink
License.

                                  (B)      Bluegreen shall indemnify and hold
harmless the Service Providers from any and all damages, losses, claims, causes
of action, or injury arising out of a breach of the representations and
warranties set forth in Section 2.5(e)(ii)(A) or of the covenants set forth in
Section 2.5(d).

                     (f)         Effect of Termination or Expiration. Upon
termination or expiration of this Agreement, the BP Hyperlink License and
Bluegreen Hyperlink License shall immediately and automatically terminate. In
such event, BP Online and Bluegreen shall terminate all hyperlinks between the
Bass Pro Website and the Tracker Website on one hand, and the Bluegreen Website,
the Bluegreen Timeshare Website and the Big Cedar Timeshare Website on the other
hand.

          Section 2.6      Mailing Lists.

                    (a)         Bass Pro Mailing List. During the term of this
Agreement, BP Trademarks does hereby grant a non-exclusive, limited license (the
“BP Mailing List License”) to the Advertisers to use the Bass Pro Mailing List



--------------------------------------------------------------------------------

 

as is now or hereafter possessed, used, obtained or compiled by BP Trademarks
solely for the purpose of marketing and promotion of the Timeshare Projects and
Bluegreen’s Timeshare Facilities; provided,  however, such use must also be in
compliance with all applicable laws governing the use of such information,
including, but not limited to any privacy laws applicable to such information.

                                  (i)      Access Rights. Use of the Bass Pro
Mailing List and enjoyment of the BP Mailing List License by the Advertisers
shall be administered by BP Trademarks or through a third party intermediary (a
“Mailing List Intermediary”), in the discretion of BP Trademarks. The
Advertisers shall collectively have the right to access the Bass Pro Mailing
List for the purposes described herein twelve (12) times each calendar year for
the term hereof commencing with calendar year 2008. If an Advertiser desires to
access the Bass Pro Mailing List, such Advertiser shall provide written notice
and an example of the proposed distribution materials to BP Trademarks,
requesting that BP Trademarks distribute such materials to the persons on the
Bass Pro Mailing List. No Advertiser shall have the right to review the Bass Pro
Mailing List or any names on the Bass Pro Mailing List. Subject to approval of
the materials by Bass Pro as provided in Section 5.2, BP Trademarks shall, or
shall engage a Mailing List Intermediary to, distribute the materials received
from the Advertiser to the persons on the Bass Pro Mailing List within 30days
after receipt of written notice and the distribution materials from the
Advertiser. An Advertiser shall have no rights in the information of any person
on the Bass Pro Mailing List until such person does business with such
Advertiser.

17

--------------------------------------------------------------------------------

﻿

                                    (ii)      Representations and Warranties. BP
Trademarks represents and warrants to the Advertisers that the Bass Pro Mailing
List is owned by BP Trademarks and that BP Trademarks has the power and
authority to enter into and perform its obligations under the BP Mailing List
License. BP Trademarks agrees to indemnify and hold harmless the Advertisers
from any and all damages, losses, claims, causes of action or injury arising out
of a breach of the representations and warranties set forth in this Section
2.6(a)(ii).

                                    (iii)      Exclusivity / Non-Exclusivity.
Except as otherwise specifically provided herein, the BP Mailing List License
shall be non-exclusive to the Advertisers and BP Trademarks reserves the right
to use the Bass Pro Mailing List in respect of any product or service. Nothing
in this Agreement shall prevent BP Trademarks from granting any other licenses
for the use of the Bass Pro Mailing List or from utilizing the Bass Pro Mailing
List or permitting the Bass Pro Mailing List to be utilized by others in any
manner whatsoever; provided,  however, during the term of this Agreement, BP
Trademarks shall not make the Bass Pro Mailing List available to any Competing
Resort or any operator of any Competing Resort.

                                    (iv)     Consideration; Expenses. The BP
Mailing List License is granted to the Advertisers at no further cost or expense
to the Advertisers, and BP Trademarks agrees that the BP Mailing List License
has been paid for in full so long as the Advertisers comply with their
obligations set forth in this Agreement, including, without limitation, the
timely payment by Bluegreen of Generation Commissions; provided,  however, that
the Advertisers shall pay the actual, reasonable costs and expense of BP
Trademarks or any Mailing List Intermediary relating to each distribution,
including formatting, media (labels, disks), and actual freight/postage.

                    (b)           Big Cedar Mailing List. During the term of
this Agreement, Big Cedar does hereby grant a non-exclusive, limited license
(the “Big Cedar Mailing List License”) to the Advertisers to use the Big Cedar
Mailing List as is now or hereafter possessed, used, obtained or compiled by Big
Cedar for the purpose of marketing and promotion of the Timeshare Projects and
Bluegreen’s Timeshare Facilities; provided,  however, such use must also be in
compliance with all applicable laws governing the use of such information,
including, but not limited to any privacy laws applicable to such information.

                                    (i)      Access Rights. Use of the Big Cedar
Mailing List and enjoyment of the Big Cedar Mailing List License by the
Advertisers shall be administered by Big Cedar or through a Mailing List
Intermediary,



--------------------------------------------------------------------------------

 

in the discretion of Big Cedar. The Advertisers shall have the right to access
the Big Cedar Mailing List for the purposes described herein twelve (12) times
each calendar year for the term hereof commencing with calendar year 2008. If an
Advertiser desires to access the Big Cedar Mailing List, such Advertiser shall
provide written notice and an example of the proposed distribution materials to
Big Cedar, requesting that Big Cedar distribute such materials to the persons on
the Big Cedar Mailing List. No Advertiser shall have the right to review the Big
Cedar Mailing List or any names on the Big Cedar Mailing List. Subject to
approval of the materials by Big Cedar as provided in Section 5.2, Big Cedar
shall, or shall engage a Mailing List Intermediary to, distribute the materials
received from the Advertiser to the persons on the Big Cedar Mailing List within
30days after receipt of written notice and the distribution materials from the
Advertiser. An Advertiser shall have no rights in the information of any person
on the Big Cedar Mailing List until such person does business with such
Advertiser.

18

--------------------------------------------------------------------------------

﻿

                                    (ii)      Representations and Warranties.
Big Cedar represents and warrants to the Advertisers that the Big Cedar Mailing
List is owned by Big Cedar and that Big Cedar has the power and authority to
enter into and perform its obligations under the Big Cedar Mailing List License.
Big Cedar agrees to indemnify and hold harmless the Advertisers from any and all
damages, losses, claims, causes of action or injury arising out of a breach of
the representations and warranties set forth in this Section 2.6(b)(ii).

                                    (iii)      Exclusivity / Non-Exclusivity.
Except as otherwise specifically provided herein, the Big Cedar Mailing List
License shall be non-exclusive to the Advertisers and Big Cedar reserves the
right to use the Big Cedar Mailing List in respect of any product or service.
Nothing in this Agreement shall prevent Big Cedar from granting any other
licenses for the use of the Big Cedar Mailing List or from utilizing the Big
Cedar Mailing List or permitting the Big Cedar Mailing List to be utilized by
others in any manner whatsoever; provided,  however, during the term of this
Agreement, Big Cedar shall not make the Big Cedar Mailing List available to any
Competing Resort or any operator of any Competing Resort.

                                    (iv)      Consideration; Expenses. The Big
Cedar Mailing List License is granted to the Advertisers at no further cost or
expense to the Advertisers, and Big Cedar agrees that the Big Cedar Hyperlink
License has been paid for in full so long as the Advertisers comply with their
obligations set forth in this Agreement, including, without limitation, the
timely payment by Bluegreen of Generation Commissions; provided,  however, that
the Advertisers shall pay the actual, reasonable costs and expense of Big Cedar
or any Mailing List Intermediary relating to each distribution, including
formatting, media (labels, disks), and actual freight/postage.

                    (c)           Bluegreen Mailing List. During the term of
this Agreement, Bluegreen does hereby grant a non-exclusive, limited license
(the “Bluegreen Mailing List License”) to Bass Pro, Affiliates of Bass Pro,
Tracker Marine and Big Cedar (each, a “BG Mailing List Licensee,” and
collectively, the “BG Mailing List Licensees”, to use the Bluegreen Mailing List
as is now or hereafter possessed, used, obtained or compiled by Bluegreen solely
for the promotional and marketing purposes of the BG Mailing List Licensees;
provided,  however, such use must also be in compliance with all applicable laws
governing the use of such information, including, but not limited to any privacy
laws applicable to such information.

                                    (i)       Access Rights. Use of the
Bluegreen Mailing List and enjoyment of the Bluegreen Mailing List License by BG
Mailing List Licensees shall be administered by Bluegreen or through a Mailing
List Intermediary, in the discretion of Bluegreen. The BG Mailing List Licensees
shall collectively have the right to access the Bluegreen Mailing List for the
purposes described herein twelve (12) times each calendar year for the term
hereof commencing with calendar year 2008. If a BG Mailing List Licensees
desires to access the Bluegreen Mailing List, such BG Mailing List Licensee
shall provide written notice and an example of the distribution materials to
Bluegreen, requesting that Bluegreen distribute such materials to the persons on
the Bluegreen Mailing List. No BG Mailing List Licensee shall have the right to
review the Bluegreen Mailing List or any names on the Bluegreen Mailing
List.Subject to approval of the materials by Bluegreen as provided in Section
2.6(c)(v),  



--------------------------------------------------------------------------------

 

Bluegreen shall, or shall engage a Mailing List Intermediary to, distribute the
materials received from Bass Pro or Big Cedar to the persons on the Bluegreen
Mailing List within 30days after receipt of

19

--------------------------------------------------------------------------------

﻿

written notice and the distribution materials from a BG Mailing List Licensee.
No BG Mailing List Licensee shall have any rights in the information of any
person on the Bluegreen Mailing List until such person does business with one of
them.

                                    (ii)      Consideration; Expenses. The
Bluegreen Mailing List License is granted at no further cost or expense to the
BG Mailing List Licensees; provided,  however, that the BG Mailing List
Licensees shall pay the actual, reasonable costs and expense of Bluegreen or any
Mailing List Intermediary relating to each distribution, including formatting,
media (labels, disks), and actual freight/postage.

                                    (iii)      Restrictions. Use of the
Bluegreen Mailing List shall be limited, however, to offering to such persons
identified therefrom, outdoor retail products of Bass Pro and its Affiliates and
Tracker Marine, or lodging opportunities at the Big Cedar Lodge, so long as the
same are not offered through or in relation to a Competing Resort.

                                    (iv)      Representations and Warranties.
Bluegreen represents and warrants to each of the BG Mailing List Licensees that
the Bluegreen Mailing List is owned by Bluegreen and that Bluegreen has the
power and authority to enter into and perform its obligations under the
Bluegreen Mailing List License. Bluegreen agrees to indemnify and hold harmless
the BG Mailing List Licensees from any and all damages, losses, claims, causes
of action or injury arising out of a breach of the representations and
warranties set forth in this Section 2.6(c)(iv).

                                    (v)      Approval. Samples of advertising
material proposed to be delivered to persons on the Bluegreen Mailing List shall
be submitted to and subject to the approval of Bluegreen prior to use. In the
event of submission of any advertising, marketing and promotional program by a
BG Mailing List Licensee, the same shall be deemed approved within fourteen (14)
days of delivery thereof to Bluegreen, unless Bluegreen denies the approval or
approves the same within an earlier period. Upon denial of any such approval,
Bluegreen shall deliver to the applicable BG Mailing List Licensee specific
reasons for such denial, and upon which cure thereof Bluegreen shall be deemed
to have approved such advertising (it being agreed that any proposed cure shall
be presented to Bluegreen for its subsequent review, comment and approval, whose
approval shall not be unreasonably withheld and shall be deemed given unless
Bluegreen denies that the cure has been successful within five (5) days from
delivery thereof). Once approved, any such sample of advertising, marketing or
promotional materials may be reused or incorporated into any advertising,
marketing or promotional program of the BG Mailing List Licensees offering
outdoor retail products or lodging opportunities at the Big Cedar Lodge as
determined from time to time by the BG Mailing List Licensees without the
necessity of further approval; provided,  however, if following approval of any
respective advertising, marketing or promotional materials, Bluegreen is
notified that such approved advertising, marketing or promotional material is in
violation of any applicable legal principles, then Bluegreen may notify the BG
Mailing List Licensees that they are not to use such approved advertising,
marketing or promotional materials until any claimed violation is cured;
provided,  however (i) Bluegreen may later withdraw such approval for any or no
reason, in its sole discretion; and (ii) no advertising, marketing or
promotional materials may incorporate the use of any Bluegreen mark unless such
use has been approved by Bluegreen in its sole and absolute discretion.

20

--------------------------------------------------------------------------------

﻿





--------------------------------------------------------------------------------

 

                        (d)      Effect of Termination or Expiration. Upon
termination or expiration of this Agreement, the BP Mailing List License, the
Big Cedar Mailing List License and the Bluegreen Mailing List License shall
immediately and automatically terminate, and any and all information provided
pursuant to such licenses shall be returned to its owner.

          Section 2.7     Big Cedar Lodge.

                        (a)      General. During the term of this Agreement, Big
Cedar does hereby grant to the Advertisers the right to use the Big Cedar Lodge
solely for the purpose of promoting, advertising, and marketing of the Timeshare
Projects, as further described in this Section 2.7.

                        (b)      Prospect Occupancy. During the term of this
Agreement, Big Cedar grants to the Advertisers, the right to use on a space
available basis, rooms for occupancy and use by potential prospects for the
marketing of timeshare interests. During the term of this Agreement, Big Cedar
shall make guest rooms, common areas and facilities available to the Advertisers
on a space available basis, which rooms may be used for occupancy and use by
potential prospects for the marketing of timeshare interests. The Advertisers
shall, as respects the marketing of timeshare interests at the Timeshare
Projects, when overnight occupancy is needed in relation to such marketing, make
every reasonable effort to place occupants in the Big Cedar Lodge to the extent
that guest room space is available. Rates for such guest rooms, common areas and
facilities shall be negotiated in good faith and charged on a Preferential
Treatment basis as negotiated, taking into account seasonal rate fluctuation.
Use of common areas and facilities for advertising and promotional purposes
shall be subject to the prior approval of Big Cedar, including the content,
location and placement of such advertising materials and promotional activities.

                        (c)      Concierge Desk. During the term of this
Agreement, Big Cedar does hereby grant a license to the Advertisers to operate a
concierge desk (the “Concierge Desk”) and sufficient space for use thereof in
the Big Cedar Lodge lobby for use by the Advertisers. The Concierge Desk and
sufficient space for use thereof shall be provided to the Advertisers by Big
Cedar from and after the date hereof, provided, that the Concierge Desk shall be
the same size and in the same location as the Concierge Desk is located on the
date hereof, and any changes thereto shall be in Big Cedar’s sole discretion.
The Concierge Desk shall be staffed by personnel of the Advertisers and shall be
utilized solely for the purpose of allowing introduction of guests to the
opportunity to acquire a timeshare interest at the Timeshare Projects. The
Concierge Desk and related desk space shall be provided by Big Cedar without
charge or expense to the Advertisers.

                        (d)      Personnel. The Concierge Desk shall be
adequately staffed with competent personnel, who shall be employed by Bluegreen.
In no event shall the Bluegreen personnel staffing the Concierge Desk engage in
“high pressure salesmanship” in the solicitation or marketing to customers.
Activities of Bluegreen personnel staffing the Concierge Desk shall be in a
manner not offensive to the guests of the Big Cedar Lodge, and in compliance
with all applicable requirements of law. Bluegreen shall indemnify and defend
Big Cedar from any losses, damages, lawsuits or other claims resulting from the
violation of the requirements set forth in this Section 2.7(d) or violations of
law by Bluegreen personnel staffing the Concierge Desk. Notwithstanding anything
to the contrary in this Agreement, Big Cedar shall have the

21

--------------------------------------------------------------------------------

﻿

right to approve decisions by Bluegreen relating to personnel working in the Big
Cedar Lodge and staffing the Concierge Desk, including the right, upon written
notice to Bluegreen, to direct removal of any individual employee, consultant or
other agent of the Advertisers from the Big Cedar Lodge for good cause shown,
including, but not limited to, Big Cedar believing that the individual
employee’s actions are detrimental to Big Cedar or the Big Cedar Lodge.





--------------------------------------------------------------------------------

 

                        (e)      Restriction. Notwithstanding anything herein to
the contrary, the activities of the Advertisers at the Big Cedar Lodge shall
only be used to promote and market the Timeshare Projects and their inclusion in
the Bluegreen Vacation Club, and shall not otherwise be used to promote or
market any Bluegreen Timeshare Facility.

                        (f)      Occupancy List. Solely upon approval of the
general manager of the Big Cedar Lodge, which approval shall not be unreasonably
withheld, upon request of an Advertiser, Big Cedar will (if approved by such
general manager) make the list of the names and contact information of the past
and/or future guests of the Big Cedar Lodge available to the Advertisers solely
for the purposes of marketing, promoting and selling timeshare interests in the
Timeshare Projects and their inclusion in the Bluegreen Vacation Club, provided,
 however, that the list provided shall only include such information to the
extent it is available and permitted to be shared with others pursuant to
applicable law, and provided,  further, that the use by the Advertisers shall be
in compliance with all applicable laws governing the use of such information,
including, but not limited to any privacy laws applicable to such information.

                        (g)      Consideration; Expenses. The rights to use the
Big Cedar Lodge set forth in this Section 2.7 are granted to the Advertisers at
no further cost or expense to the Advertisers, and Big Cedar agrees that such
rights have been paid for in full so long as the Advertisers comply with their
obligations set forth in this Agreement, including, without limitation, the
timely payment by Bluegreen of Generation Commissions.

          Section 2.8     Signage.

                        (a)     By execution hereof, the Shop Licensors do
hereby grant to the Advertisers a limited, non-exclusive license to place
advertising, promotional and marketing signage in the floor space marketing
areas existing in the Bass Pro Shops, solely for the purpose of promoting,
advertising, and marketing the Timeshare Projects and Bluegreen’s Timeshare
Facilities. By execution hereof, Big Cedar does hereby grant to the Advertisers
a limited, non-exclusive license to place advertising, promotional and marketing
signage in the Big Cedar Lodge in accordance with the terms of this Agreement
solely for the purpose of promoting, advertising, and marketing the Timeshare
Projects and their inclusion in the Bluegreen Vacation Club. The specific
location, placement, creation, design and content of such signage shall be
subject to approval of the applicable Shop Licensor or Big Cedar, as applicable,
which shall not be unreasonably withheld or denied. The Advertisers shall
promptly comply with the reasonable requests of the Shop Licensors or Big Cedar
to remove, replace or update the signage. Signage at Big Cedar Lodge shall be
consistent, architecturally, with the existing signage located at the Big Cedar
Lodge. Notwithstanding the foregoing, the parties agree that such signage is to
exist and that the location, placement and content of such signage shall be
maximized to promote the sale and marketing of timeshare interests at the
Timeshare Projects and Bluegreen’s Timeshare Facilities. Despite anything
contained herein to the contrary, no signage may incorporate use of

22

--------------------------------------------------------------------------------

﻿

the Bass Pro Marks or the Big Cedar Marks unless such has been first approved by
BP Trademarks with respect to the Bass Pro Marks or Big Cedar with respect to
the Big Cedar Marks, as provided for in Section 2.9(c).

                        (b)     The licenses to place signage at Bass Pro Shops
and Big Cedar Lodge set forth in this Section 2.8 are granted to the Advertisers
at no further cost or expense to the Advertisers, and the Shop Licensors and Big
Cedar agree that such licenses have been paid for in full so long as the
Advertisers comply with their obligations set forth in this Agreement,
including, without limitation, the timely payment by Bluegreen of Generation
Commissions; provided,  however, that the Advertisers shall be responsible for
all expenses incurred relative to the creation, placement and removal of such
signage.

          Section 2.9     Tradenames and Marks.





--------------------------------------------------------------------------------

 

                                 (a)      Bass Pro Marks. During the term of
this Agreement, BP Trademarks hereby grants to the Advertisers, and the
Advertisers hereby accept, a limited, non-exclusive, license (the “BP Marks
License”) to use the Bass Pro Marks, on the terms and subject to the conditions
and restrictions set forth herein. The Advertisers shall have no interest in or
right to use the Bass Pro Marks except as set forth herein.

                                 (i)      Use of Bass Pro Marks. Permission to
use the Bass Pro Marks under the BP Marks License shall be limited to use, and
the Advertisers agree to use the Bass Pro Marks, solely in connection with the
advertising, marketing and promoting of the Timeshare Projects, the Bluegreen
Timeshare Facilities and their inclusion in the Bluegreen Vacation Club. Subject
to BP Trademarks’ approval right set forth in Section 2.9(c), the Bass Pro Marks
may be used by the Company and Bluegreen in all promotional materials,
advertisements, and other materials for the promotion, marketing and sale of the
Timeshare Projects or the Bluegreen Timeshare Facilities.

                                 (ii)      Exclusivity/Non-Exclusivity of
License. Except as otherwise specifically provided herein, the BP Marks License
shall be non-exclusive to the Advertisers, and BP Trademarks reserves the right
to use the Bass Pro Marks on, or in respect of, any product or service. Nothing
in this Agreement shall prevent BP Trademarks from granting any other licenses
for the use of the Bass Pro Marks or from utilizing the Bass Pro Marks or
permitting the Bass Pro Marks to be utilized by others in any manner whatsoever;
provided,  however, that, during the term of this Agreement, BP Trademarks
agrees that it shall not grant any other licenses for use of the Bass Pro Marks
for the purpose of developing, marketing, promoting or advertising any Competing
Resort, except as may otherwise be expressly provided for herein.

                                 (iii)     BP Trademarks represents and warrants
to the Advertisers that it owns or has the right to use the Bass Pro Marks, and
has the power and authority to enter into and perform its obligations under the
BP Marks License. BP Trademarks agrees to indemnify and hold harmless the
Advertisers from any and all damages, losses, claims, causes of action or injury
arising out of a breach of the representations and warranties of this Section
2.9(a)(iii).

       (iv)     Ownership of Bass Pro Marks.

23

--------------------------------------------------------------------------------

                                            (A)     The Advertisers specifically
acknowledge that BP Trademarks is the owner of the Bass Pro Marks and all
associated goodwill therewith. In connection with the use of the Bass Pro Marks,
no Advertiser shall in any manner represent that it has any ownership in the
Bass Pro Marks or any registrations thereof and nothing in this Agreement shall
give any Advertiser any ownership interest in any of the Bass Pro Marks other
than the right to use the Bass Pro Marks in accordance with this Agreement. The
Advertisers’ use of the Bass Pro Marks inures solely to BP Trademark’s benefit.

                                            (B)     No Advertiser will, during
the term of this Agreement or at any time thereafter, attack the validity of any
of the Bass Pro Marks or BP Trademarks’ interests therein, nor will any
Advertiser attack any application for registration of any of the Bass Pro Marks,
or take any position contrary to that of BP Trademarks in any proceedings
pertaining to registration of any of the Bass Pro Marks.

                                            (C)     The Advertisers shall,
whether during or after the term of this Agreement, execute and deliver to BP
Trademarks such documents as BP Trademarks may reasonably request to establish
or confirm BP Trademarks’ ownership interest in BP Bass Pro Marks. If, at any
time, the Advertisers acquire any rights in, or trademark registrations or
applications for, Bass Pro Marks or any confusingly similar marks by operation
of law or otherwise in any jurisdiction, Advertisers will immediately upon
request by BP Trademarks and at no expense to BP Trademarks, assign such rights,
registrations, or applications to BP Trademarks, along with any and all
associated goodwill.





--------------------------------------------------------------------------------

 

                                  (v)      Unauthorized Use. The Advertisers
will notify BP Trademarks in writing of any unauthorized use of any of the Bass
Pro Marks which come to the Advertisers’ attention and BP Trademarks will
proceed diligently, at its own expense and under its sole control, to prevent
any such unauthorized use of the Bass Pro Marks. The Advertisers will assist BP
Trademarks, as reasonably requested by BP Trademarks, in addressing such
unauthorized use.

                                  (vi)      Infringement. The Advertisers will
notify BP Trademarks promptly in writing of any claim that the use of any of the
Bass Pro Marks infringes the rights of others, or of the institution of any
legal actions or suits predicated upon such claimed infringement, and any such
suit or action will be diligently defended at the sole expense of and under the
sole control of BP Trademarks.

                                  (vii)     Effect of Termination or Expiration.
Upon termination or expiration of this Agreement, all rights and licenses
granted to the Advertisers hereunder shall immediately and automatically
terminate. In such event, the Advertisers agree to discontinue all uses of the
Bass Pro Marks and any words confusingly similar thereto upon termination or
expiration. Each Advertiser agrees that it will at no time adopt or use, without
BP Trademarks’ prior written consent, a word or mark which is reasonably likely
to be similar to or confused with any of the Bass Pro Marks. BP Trademarks shall
retain sole authority and control over the use of the Bass Pro name and over all
of the Bass Pro Marks, and all rights in the Bass Pro Marks shall remain the
property of BP Trademarks.

24

--------------------------------------------------------------------------------

﻿

                                  (viii)    Reservation of Rights in the Bass
Pro Marks. Rights in the Bass Pro Marks, other than those specifically granted
herein, are reserved by BP Trademarks for its own use.

                                  (ix)      Costs. The BP Marks License shall be
granted to the Advertisers at no further cost or expense to the Advertisers, and
BP Trademarks agrees that the BP Marks License has been paid for in full so long
as the Advertisers comply with their obligations set forth in this Agreement,
including, without limitation, the timely payment by Bluegreen of Generation
Commissions.

                        (b)      Big Cedar Marks. During the term of this
Agreement, Big Cedar hereby grants to the Advertisers, and the Advertisers
hereby accept, a limited, non-exclusive, license (the “Big Cedar Marks License”)
to use the Big Cedar Marks, on the terms and subject to the conditions and
restrictions set forth herein. The Advertisers shall have no interest in or
right to use the Big Cedar Marks except as set forth herein.

                                             (A)      Use of Big Cedar Marks.
Permission to use the Big Cedar Marks under the Big Cedar Marks License shall be
limited to use, and the Advertisers agree to use the Big Cedar Marks, solely in
respect to the identity, location and name of the Timeshare Projects or in
connection with advertising, marketing and promoting the Timeshare Projects, the
Bluegreen Timeshare Facilities and their inclusion in the Bluegreen Vacation
Club. Subject to Big Cedar’s approval right set forth in Section 2.9(c), the Big
Cedar Marks may be used by the Company and Bluegreen in all promotional
materials, advertisements, and other materials for the promotion, marketing and
sale of the Timeshare Projects or the Bluegreen Timeshare Facilities.

                                   (ii)      Exclusivity/Non-Exclusivity of
License. Except as otherwise specifically provided herein, the Big Cedar Marks
License shall be non-exclusive to the Advertisers, and Big Cedar reserves the
right to use the Big Cedar Marks on, or in respect of, any product or
service.Nothing in this Agreement shall prevent Big Cedar from granting any
other licenses for the use of the Big Cedar Marks or from utilizing the Big
Cedar Marks or permitting the Big Cedar Marks to be utilized by others in any
manner whatsoever; provided,  however, that, during the term of this Agreement,
Big Cedar agrees that it shall not grant any other licenses for use of the Big
Cedar Marks for the purpose of developing, marketing, promoting or advertising
any Competing Resort, except as may otherwise be expressly provided for herein.





--------------------------------------------------------------------------------

 

                                   (iii)    Big Cedar represents and warrants to
the Advertisers that it owns or has the right to use the Big Cedar Marks, and
has the power and authority to enter into and perform its obligations under the
Big Cedar Marks License. Big Cedar agrees to indemnify and hold harmless the
Advertisers from any and all damages, losses, claims, causes of action or injury
arising out of a breach of the representations and warranties of this Section
2.9(b)(iii).

                                   (iv)      Ownership of Big Cedar Marks.

                                              (A)     The Advertisers
specifically acknowledge that Big Cedar is the owner of the Big Cedar Marks and
all associated goodwill therewith. In connection with the use of the Big Cedar
Marks, no Advertiser shall in any manner represent that it has any ownership in
the Big Cedar Marks or any registrations thereof and nothing in this Agreement

25

--------------------------------------------------------------------------------

﻿

shall give any Advertiser any ownership interest in any of the Big Cedar Marks
other than the right to use the Big Cedar Marks in accordance with this
Agreement. The Advertisers’ use of the Big Cedar Marks inures solely to Big
Cedar’s benefit.

                                              (B)     No Advertiser will, during
the term of this Agreement or at any time thereafter, attack the validity of any
of the Big Cedar Marks or Big Cedar’s interests therein, nor will any Advertiser
attack any application for registration of any of the Big Cedar Marks, or take
any position contrary to that of Big Cedar in any proceedings pertaining to
registration of any of the Big Cedar Marks.

                                              (C)     The Advertisers shall,
whether during or after the term of this Agreement, execute and deliver to Big
Cedar such documents as Big Cedar may reasonably request to establish or confirm
Big Cedar’s ownership interest in Big Cedar Marks. If, at any time, the
Advertisers acquire any rights in, or trademark registrations or applications
for, Big Cedar Marks or any confusingly similar marks by operation of law or
otherwise in any jurisdiction, Advertisers will immediately upon request by Big
Cedar and at no expense to Big Cedar, assign such rights, registrations, or
applications to Big Cedar, along with any and all associated goodwill.

                                    (v)      Unauthorized Use. The Advertisers
will notify Big Cedar in writing of any unauthorized use of any of the Big Cedar
Marks which come to the Advertisers’ attention and Big Cedar will proceed
diligently, at its own expense and under its sole control, to prevent any such
unauthorized use of the Big Cedar Marks. The Advertisers will assist Big Cedar,
as reasonably requested by Big Cedar, in addressing such unauthorized use.

                                    (vi)      Infringement. The Advertisers will
notify Big Cedar promptly in writing of any claim that the use of any of the Big
Cedar Marks infringes the rights of others, or of the institution of any legal
actions or suits predicated upon such claimed infringement, and any such suit or
action will be diligently defended at the sole expense of and under the sole
control of Big Cedar.

                                    (vii)      Effect of Termination or
Expiration. Upon termination or expiration of this Agreement, all rights and
licenses granted to the Advertisers hereunder shall immediately and
automatically terminate. In such event, the Advertisers agree to discontinue all
uses of the Big Cedar Marks and any words confusingly similar thereto upon
termination or expiration. Each Advertiser agrees that it will at no time adopt
or use, without Big Cedar’s prior written consent, a word or mark which is
reasonably likely to be similar to or confused with any of the Big Cedar Marks.
Big Cedar shall retain sole authority and control over the use of its name and
over all of the Big Cedar Marks, and all rights in the Big Cedar Marks shall
remain the property of Big Cedar.





--------------------------------------------------------------------------------

 

                                    (viii)     Reservation of Rights in the Big
Cedar Marks. Rights in the Big Cedar Marks, other than those specifically
granted herein, are reserved by Big Cedar for its own use.

                                    (ix)       Costs. The Big Cedar Marks
License shall be granted to the Advertisers at no further cost or expense to the
Advertisers, and Big Cedar agrees that the Big

26

--------------------------------------------------------------------------------

﻿

Cedar Marks License has been paid for in full so long as the Advertisers comply
with their obligations set forth in this Agreement, including, without
limitation, the timely payment by Bluegreen of Generation Commissions.

                        (c)      Approval Procedure. Authorization for each use
by the Advertisers of the Marks pursuant to the BP Marks License and the Big
Cedar Marks License is subject to the prior approval of BP Trademarks (in the
case of the Bass Pro Marks) or Big Cedar (in the case of the Big Cedar Marks).
Samples shall be submitted for approval to BP Trademarks or Big Cedar, as
applicable, at 2500 East Kearney Street, Springfield, Missouri 65898. As
respects the Bass Pro Marks, approval of use of a Bass Pro Mark shall be deemed
given if not granted or denied within thirty (30) calendar days after receipt at
the above address of the sample, including the proposed use of the Bass Pro
Mark. As respects the Big Cedar Mark, approval of use of the Big Cedar Mark
shall be deemed given if not granted or denied within fourteen (14) calendar
days after receipt at the above address of the sample including the proposed use
of the Big Cedar Mark. Upon denial of any such proposed use of the Big Cedar
Mark, Big Cedar shall deliver to the Advertisers its specific reasons for such
denial. Upon cure thereof, the Advertisers may proceed to use such advertising,
marketing and promotional material. Any proposed cure in respect to a denial
shall be submitted to Big Cedar for further approval, whose approval shall not
be unreasonably withheld or denied, and whose approval shall be deemed given if
denial thereof is not delivered within five (5) days of delivery of the proposed
cure. Once approved, any such sample of advertising, marketing and promotional
program may be re-used or incorporated into any advertising, marketing or
promotional program for the foregoing, as determined from time to time by
Bluegreen or the Company, without necessity of further approval. Notwithstanding
the foregoing, BP Trademarks and Big Cedar reserve the right to withdraw any
approval of a Bass Pro Mark or Big Cedar Mark, respectively, at any time.

                        (d)     Subject to Section 2.9(c), Big Cedar shall
provide and deliver to the Advertisers creative materials containing the Big
Cedar Mark for the purpose of developing and implementing such advertising,
promotional and marketing programs and opportunities incorporating the Big Cedar
Marks. BP Trademarks shall provide and deliver to the Advertisers creative
materials containing the Bass Pro Marks for the purpose of developing and
implementing such advertising, promotional and marketing programs and
opportunities incorporating the Bass Pro Marks. Delivery and use of the creative
materials shall be without charge or expense (and the licenses hereunder are
agreed to have been paid for in full), excepting, however, the Company shall pay
the actual costs incurred by Big Cedar for delivery of the creative materials,
and the Advertisers shall equally pay the costs of BP Trademarks for delivery of
the creative materials. Bluegreen shall be entitled, at its sole cost and
expense to take pictures, videos and other reproductions and depictions of the
Big Cedar Lodge and the respective Bass Pro Shops, including all facilities, and
to utilize such pictures and depictions in its promotional materials relating to
the Timeshare Projects, Bluegreen Timeshare Facilities, Bluegreen Vacation Club
and the Timeshare Projects’ inclusion in the Bluegreen Vacation Club. Such
pictures, videos and other reproductions and depictions shall, prior to use, be
subject to the approval of BP Trademarks or Big Cedar in accordance with the
procedures set forth in Section 2.9(c) and the requirements of Section 2.11.

                        (e)     Each of the BP Marks License and the Big Cedar
Marks License shall be non-transferable and non-assignable, and in no event
shall either Advertiser be entitled to grant

27

--------------------------------------------------------------------------------

﻿

any liens against or sublicenses to use either the BP Marks License and the Big
Cedar Marks License.

          Section 2.10     Preferential Treatment. During the term of this
Agreement, and except as otherwise provided in this Agreement, the BP/BC
Marketing Channels and any other marketing and promotional advantages and
opportunities or any other services hereunder for which any of the Advertisers
are to pay to any of the Service Providers an amount, shall, in all events, be
made available to the Company and Bluegreen on a Preferential Treatment basis.

          Section 2.11     Proprietary Information All graphics, photographs,
videos, any and all trademarks, servicemarks, tradenames, copyrights, patents or
other intellectual property owned by any Service Provider, Affiliate of any
Service Provider, Tracker Marine, Bluegreen, the Company or Affiliates of
Bluegreen as of the date hereof (the “Intellectual Property”) will, at all
times, remain the owner’s respective property. Each party hereto acknowledges
and agrees that, at all times, the ownership of the Intellectual Property is
vested solely in the owner thereof. All parties further acknowledge and agree
that nothing in this Agreement shall give any other party any right, title or
interest in the Intellectual Property of another party except as expressly
provided herein. Any party’s use of the Intellectual Property shall at all times
and in every instance be followed by the proper Intellectual Property
designation (for example, ™, ®, or ©).

          Section 2.12     Other Promotional Agreements and Channels

                         (a)      Cross Promotional Strategies. During the term
of this Agreement, the parties shall negotiate, in good faith, promotional
advantages or opportunities now existing or as may hereafter be identified,
including cross-promotional strategies, as well as services as may otherwise be
available and identified as may be beneficial to the Advertisers in the
marketing and promotion of timeshares and as may be beneficial to the Service
Providers and their Affiliates in the marketing and promotion of outdoor retail
products. The cross-promotional strategies and programs may include by way of
example and not limitation, radio and television commercials (including
infomercials, announcements, promotions, advertisements on in-room televisions
at Big Cedar Lodge), newspaper and magazine advertisements, billboards, card and
tent promotions in respective accommodations and facilities (such as Big Cedar
Lodge and Bass Pro Shops), leaflets, postcards and website opportunities. The
foregoing shall only be developed on mutual agreement of the parties and shall
not otherwise reduce or limit the services otherwise agreed to herein.

                         (b)      Employees. During the term of this Agreement,
Big Cedar and the Shop Licensors shall make available their respective employees
who have customer contact for training by Bluegreen respecting the details of
the timesharing concept, and instructions and directions on how such employees
may inform customers of Big Cedar and Bass Pro Shops about timeshare
opportunities and how such employees are to be supportive of the timeshare
marketing opportunities at the Timeshare Projects and Bluegreen’s Timeshare
Facilities, provided,  however, that such training shall be at Bluegreen’s
expense and in the manner, and at such times and places, as the Shop Licensors
or Big Cedar, as applicable, deem reasonable and appropriate and not interfering
with normal business operations.

28

--------------------------------------------------------------------------------

﻿

                         (c)      Promotional Retail Gift Cards. In the event
that the Advertisers elect to use retail merchandise or gift cards for retail
merchandise as incentives to encourage timeshare tours or sales presentations as
respects the Timeshare Projects, such merchandise and/or gift cards shall be
acquired from Bass Pro or BPIP, respectively, so long as such merchandise and/or
gift cards are readily available, without delay or interference with the
Company’s or Bluegreen’s routine time framework, at prices competitive with what
the Advertisers would customarily pay for



--------------------------------------------------------------------------------

 

the same or similar merchandise and/or gift cards. The Advertisers shall receive
a ten percent (10%) price discount off the lowest offered price for all standard
full selection merchandise. Gift cards obtained from BPIP pursuant to this
Section 2.12(c) shall be subject to the following terms and conditions: (i)
Advertisers shall pay BPIP for the gift cards within thirty (30)days after
receipt; (ii) the Advertisers shall not be entitled to any breakage on the gift
cards; (iii) BPIP shall not be responsible for lost or stolen cards; (iv) the
Advertisers shall not sell, and shall make reasonable attempts to prevent other
from selling, the gift cards on the internet through ebay or similar websites;
(v) the gift cards shall become void after two years of non-use (except where
prohibited by law); and (vi) the Advertisers shall not modify the gift cards in
any way. The Advertisers shall not be restricted from purchasing non-merchandise
premiums such as lodging accommodations, travel opportunities or other
non-merchandise premiums from third parties unrelated to the Service Providers
and their Affiliates, other than BP/Tracker Competitors. Service Providers
acknowledge that the agreement of Bluegreen under this Section 2.12(c) is given
in partial consideration of the obligations of Bluegreen hereunder. Coupons for
services offered by Big Cedar Lodge shall be subject to review and approval of
Big Cedar in its sole discretion. In addition to the foregoing, coupons for
services will be offered by Big Cedar to the Advertisers as incentives to
encourage timeshare tours or sales presentations as respects the Timeshare
Projects. Such coupons will be issued with the dollar limitation and honored,
provided Big Cedar shall be entitled to reimbursement from the Advertisers for
the total amount of coupons redeemed on a monthly basis, within twenty (20) days
of receipt by the Advertisers of invoices from Big Cedar.

                         (d)      Tracker Boats. From and after the date hereof,
if Bluegreen or the Company acquire for use at the Timeshare Projects or
Bluegreen’s Timeshare Facilities boats similar to boats manufactured by Tracker
Marine, then Bluegreen or the Company shall acquire such boats from Tracker
Marine Retail, LLC or an Affiliate of Tracker Marine Retail, LLC, so long as the
acquisition thereof, including pricing and terms, are at least as favorable for
similar products as the discount terms available to Big Cedar Lodge as of the
date of this Agreement (or if such discount terms are more favorable at the time
of acquisition, are at least as favorable as such terms at that time). The
parties hereto acknowledge that the agreement of Bluegreen under this Section
2.12(d) is given in partial consideration of the obligations of the parties
hereunder. The restrictions contained in this Section 2.12(d) shall terminate in
the event that Tracker Marine files or has filed against it a bankruptcy
proceeding.

          Section 2.13     Lead Generation Programs. No Advertiser shall develop
any lead generation programs not specifically authorized in this Agreement using
any BP/BC Marketing Channel without the prior written consent of Bass Pro or Big
Cedar, which consent may be withheld in Bass Pro’s or Big Cedar’s sole
discretion.

29

--------------------------------------------------------------------------------

﻿

ARTICLE III - RESTRICTIONS

          Section 3.1     Restriction on BP/BC Marketing Channels.

                     (a)        During the term of this Agreement except as
otherwise provided in this Agreement, the Service Providers shall not:

                                  (i)     provide the BP/BC Marketing Channels,
nor make them available or offer them to or allow them to be taken advantage of,
by any Competing Resort or the operator thereof (except as may otherwise be
provided in accordance with Section 2.3(d)); or

                                  (ii)     sell, market, advertise, develop or
promote any Resort Interest Program, excepting, however, the Timeshare Projects,
the Bluegreen Vacation Club, any Bluegreen Timeshare Facility as offered by
Bluegreen, and any Fractional Interest Development. Notwithstanding the
foregoing, it is agreed that the Service Providers (and their Affiliates) may
continue to operate the projects owned or controlled by them or their Affiliates
at the following locations: Valhalla Island, Florida; Floridian Sports Club;
Welaka, Florida; Frying Pan River



--------------------------------------------------------------------------------

 

Ranch, Colorado; Komaham Lodge, British Columbia; the parcel of land known as
the “Stonecroft” property, Missouri; or at any property owned now or in the
future by American Sportsman Holdings Co. The Service Providers shall be
permitted to sell, develop, market, advertise or promote any whole ownership
real estate development.

                     (b)        The restrictions contained in Section 3.1(a)
shall terminate in the event that Bluegreen or Bluegreen Corporation files or
has filed against either of them a bankruptcy proceeding.

          Section 3.2     Restriction on Bluegreen Marketing Channels.

                    (a)         During the term of this Agreement, and except as
otherwise provided in this Agreement, neither Bluegreen nor its Affiliates shall
(i) provide, sell, license or otherwise make available use of the Bluegreen
Mailing List to any BP/Tracker Competitor, or (ii) create, maintain, license or
allow to be present on the Bluegreen Website or the Bluegreen Timeshare Website
any icons or hyperlinks to any website that is owned or operated by any
BP/Tracker Competitor.

                    (b)        The restriction set forth in Section 3.2(a) shall
terminate:

                                (i)      with respect to BP/Tracker Competitors
who sell outdoor recreational products, equipment or services that directly
compete with the outdoor recreational products, equipment and services of Bass
Pro, upon the occurrence of a Bankruptcy Event with respect to Bass Pro;

                                (ii)     with respect to BP/Tracker Competitors
who sell outdoor recreational products, equipment or services that directly
compete with the outdoor recreational products, equipment and services of
Tracker Marine, upon the occurrence of a Bankruptcy Event with respect to
Tracker Marine; and

30

--------------------------------------------------------------------------------

﻿

                              (iii)     with respect to BP/Tracker Competitors
who sell outdoor recreational products, equipment or services that directly
compete with the outdoor recreational products, equipment and services of
Tracker Marine Retail, LLC, upon the occurrence of a Bankruptcy Event with
respect to Tracker Marine Retail, LLC.

                    (c)         Bluegreen’s Realization of Benefits. The Service
Providers acknowledge that the realization of the benefits under this Marketing
Agreement by the Advertisers is dependent upon the Advertisers’ ability to
market the timeshare interests of the Timeshare Projects and Bluegreen’s
Timeshare Facilities and maximize the growth of sales of such interests and that
any form of direct or indirect competition from the Service Providers, except as
provided herein, is inconsistent with its intended purpose. The terms of this
Agreement were negotiated giving consideration to the concept that competition
by Competing Resorts to the sale, marketing and promotion of timeshare interests
through the BP/BC Marketing Channels will deprive the Advertisers of a bargained
for consideration.

ARTICLE IV - GENERATION COMMISSION

          Section 4.1     Generation Commission.

                    (a)         In consideration for the use of the BP/BC
Marketing Channels, Bluegreen shall pay to Big Cedar, for Big Cedar and on
behalf of the other Service Providers, a commission (the “Generation
Commission”) for each timeshare interest in a Bluegreen Timeshare Facility that
is sold by Bluegreen or a Bluegreen Affiliate to a buyer that is generated
through the BP/BC Marketing Channels, whether sold prior to or after the
termination of this Agreement. A buyer shall be deemed to be generated through a
BP/BC Marketing Channel (and a sale to such buyer



--------------------------------------------------------------------------------

 

shall give rise to a Generation Commission) if such buyer is uniquely identified
through a BP/BC Marketing Channel, accepts a promotional marketing offer from
Bluegreen or a Bluegreen Affiliate, and acquires a timeshare interest in one of
Bluegreen’s Timeshare Facilities at any time thereafter.

                                (i)     The Generation Commission shall be in an
amount equal to seven percent (7%) of the Net Sales Volume if the buyer (1) is
generated through a BP/BC Marketing Channel, (2) accepts a promotional marketing
offer from Bluegreen or a Bluegreen Affiliate within one hundred eighty (180)
days of delivery of such promotional marketing offer, (3) acquires a timeshare
interest in one of Bluegreen’s Timeshare Facilities at any time thereafter
without additional marketing expense to Bluegreen or a Bluegreen Affiliate,
other than the expense of fulfillment of the promotional marketing offer so
made, and (4) generally follows the track as set forth in Exhibit C attached
hereto and incorporated herein by this reference.

                                (ii)     The Generation Commission shall be in
an amount equal to three and one half percent (3.5%) of the Net Sales Volume if
the buyer (1) is generated through a BP/BC Marketing Channel, (2) accepts a
promotional marketing offer from Bluegreen or a Bluegreen Affiliate after one
hundred eighty (180) days of delivery of such promotional marketing material,
and (3) acquires a timeshare interest in one of Bluegreen’s Timeshare Facilities
at any time thereafter despite additional marketing expense to Bluegreen or a
Bluegreen Affiliate.

31

--------------------------------------------------------------------------------

﻿

                                (iii)      For purposes of the foregoing, a
prospect may be deemed unique through production from one source under this
Agreement as well as unique through production from another source under this
Agreement. In no event, however, shall an individual timeshare sale yield more
than one (1) Generation Commission (either 7% or 3.5%).

                                (iv)     Notwithstanding the foregoing, in no
event will a Generation Commission be payable for sales of timeshare interests
in the Timeshare Projects, or sales of timeshare interests in the Bluegreen
Vacation Club that are predicated upon conveyance of a timeshare interest at any
of the Timeshare Projects.

                    (b)        Tracking and Accounting for the Generation
Commission. Bluegreen shall establish and maintain a system of audit and
reporting of sales and Generation Commissions, and shall provide to Big Cedar,
on a monthly basis, an accounting (each, a “Commission Report”) for the
Generation Commissions that were earned in the preceding month, along with a
statement of the current amount of the unearned Annual Prepayment (as defined
below) for the current year. In addition, Bluegreen shall establish a tracking
system regarding production and generation of sales prospects for purposes of
determining whether or not a sale is generated as a result of the BP/BC
Marketing Channels as provided for in this Agreement, and it is agreed that the
tracking system set forth on Exhibit C attached hereto is an acceptable tracking
system.1

                      (c)       Bluegreen will provide the Service Providers
complete access to and right to audit the books and records of Bluegreen with
respect to the Generation Commissions and Commission Reports, no more than twice
per year, at the sole expense of the Service Provider accessing such books and
records and/or conducting such audit. If such audit by a Service Provider
demonstrates an underpayment of Generation Commissions greater than 3% in any
period, the Advertisers shall reimburse the applicable Service Provider for the
cost of the audit (along with the amount of the underpayment, which shall be
payable to Big Cedar regardless of the amount of the underpayment).

          Section 4.2      Annual Prepayments.

                    (a)        On or before January 1 of each calendar year in
which this Agreement is in effect, Bluegreen shall pay to Big Cedar, in cash, an
advance on the Generation Commissions that are estimated to be payable for the



--------------------------------------------------------------------------------

 

upcoming year (each, an “Annual Prepayment”). The Annual Prepayment shall be
advance payment for Generation Commissions to be earned in the upcoming year,
and no interest shall accrue on the Annual Prepayment.

                      (b)       The Annual Prepayment for calendar year 2008
shall be equal to $4,000,000.00. The parties acknowledge and agree that
Bluegreen has paid the Annual Prepayment for 2008 as of the date hereof.

                      (c)       The Annual Prepayment for each calendar year
after 2008 shall be paid on or before the first business day of such calendar
year and shall equal to the lesser of (i) 100% of the estimated amount of
Generation Commissions that will be generated during the upcoming

--------------------------------------------------------------------------------

 

 

1

Big Cedar requests a simplified tracking system and new “Exhibit C”

32

--------------------------------------------------------------------------------

﻿

calendar year, as such estimated amount is determined by Big Cedar and
Bluegreen; and (ii) $5,000,000. As they are earned, the Generation Commissions
shall be credited toward the current year’s Annual Prepayment.

                    (d)       If, during the term of this Agreement, the Service
Providers or their Affiliates elect to make Approved Alternative Marketing
Programs available to the Company and/or Bluegreen, and the Company and/or
Bluegreen elects to participate in such Approved Alternative Marketing Programs,
the amounts of the agreed costs, fees or commissions payable by the Company
and/or Bluegreen for use of such Approved Alternative Marketing Programs may
also be credited toward the outstanding portion of the current year’s Annual
Prepayment, if any.

                    (e)       After the aggregate amount of the Generation
Commissions earned (and other amounts payable by the Company and/or Bluegreen
pursuant to Section 4.2(d)) in a year reaches the amount of the Annual
Prepayment applicable to such year, Bluegreen shall pay to Bass Pro in cash, on
a monthly basis, within 15 days after the end of each month, the Generation
Commissions earned during the preceding month.

                    (f)       Notwithstanding any termination of this Agreement,
any Generation Commissions (and other amounts payable by the Company and/or
Bluegreen pursuant to Section 4.2(d)) arising after the termination of this
Agreement (“Post-Termination Generation Commissions”) shall be credited against
any Shortfall pursuant to Section 4.2(g), or if no such Shortfall exists, shall
be paid to Bass Pro in cash, on a monthly basis, within 15 days after the end of
each month.

                    (g)       If the aggregate amount of the Generation
Commissions earned (and other amounts payable by the Company and/or Bluegreen
pursuant to Section 4.2(d)) in any year does not reach the amount of such year’s
Annual Prepayment, then the difference (the “Shortfall”) between such year’s
Annual Prepayment and the amount of the Generation Commissions (and other
amounts payable by the Company and/or Bluegreen pursuant to Section 4.2(d)) that
were earned during that year shall be applied to the next year’s Annual
Prepayment, such that the amount payable by Bluegreen for the year following a
year in which there is a Shortfall will be reduced by the amount of such
Shortfall. If this Agreement is terminated during or at the end of a year in
which there is a Shortfall, Bass Pro shall pay to Bluegreen fifty percent (50%)
of the amount of the Shortfall within 60 days after the Agreement is terminated
and the balance of Shortfall within 120 days after the Agreement is terminated;
provided,  however that the amount of any Post-Termination Generation
Commissions shall be credited against the Shortfall.

ARTICLE V - PERMITTED USE; CONTENT; APPROVAL RIGHTS

          Section 5.1      Permitted Use.





--------------------------------------------------------------------------------

 

                    (a)          The BP/BC Marketing Channels shall be used by
the Company and Bluegreen to promote, market and advertise the Timeshare
Projects, Bluegreen’s Timeshare Facilities and their inclusion in the Bluegreen
Vacation Club, and in accordance with the terms of this Agreement.

33

--------------------------------------------------------------------------------

﻿

                    (b)          The Service Providers reserve the right, in
their sole discretion, to limit the amount of use of the BP/BC Marketing
Channels, to edit, revise or reject any marketing and promotional materials, and
to cancel any use by the Advertisers of the BP/BC Marketing Channels, provided,
that prior to exercising the foregoing rights, the Service Providers shall
provide written notice of such intent and the reasons therefor, which notice
shall provide the Advertisers with a reasonable period of at least 30 days to
respond and cure. Any timely cure proposed by the Advertisers shall be subject
to the approval of the applicable Service Provider, which shall not be
unreasonably withheld. The Service Providers reserve the right to suspend the
Advertisers’ use of the BP/BC Marketing Channel for purposes of the activity
that was the reason for the notice of intent to terminate during such cure
period.

                    (c)          The Service Providers reserve the right, in
their sole discretion, to discontinue any BP/BC Marketing Channel at any time
and for any reason, which may include, without limitation, closing any Bass Pro
Shop and discontinuing publication of any or all of the Bass Pro Catalogs. In
the event that a Service Provider intends to discontinue a BP/BC Marketing
Channel, such Service Provider shall make reasonable efforts to provide advance
notice to the Advertisers.

          Section 5.2     Content and Approval Rights.

                    (a)          Bass Pro, on behalf of the Service Providers,
shall have the right to review and approve all advertising materials to be used
in the Bass Pro Shops or Bass Pro Catalogs or that involve contact with
customers of Bass Pro Shops or identified through the Bass Pro Mailing List
prior to such use. Big Cedar shall have the right to review and approve all
advertising materials to be used in the Big Cedar Lodge, that involve contact
with the guests of Big Cedar Lodge or that involve contact with customers
identified through the Big Cedar Mailing List prior to such use. Any advertising
material so approved shall be maintained by Bluegreen in a file designated as
approved advertisements. Such advertising material proposed to be delivered
shall be submitted to Bass Pro or Big Cedar, at 2500 East Kearney Street,
Springfield, Missouri 65898 prior to use.

                    (b)          In the event of submission of any such sample
of advertising, marketing and promotional materials by the Advertisers
hereunder, the same shall be deemed approved within fourteen (14) days after
receipt thereof, at the address set forth above, unless Bass Pro or Big Cedar
denies approval or approves the same within an earlier time period. Upon denial
of any such approval, Bass Pro or Big Cedar shall deliver to the Advertisers
(whomsoever shall be the party that has delivered the advertisement to Bass Pro
or Big Cedar) specific reasons for such denial upon which cure thereof the
Advertisers may proceed to use such advertising, marketing and promotional
material. Any proposed cure in respect to a denial shall be submitted by the
respective party to Bass Pro or Big Cedar for further approval, whose approval
shall not be unreasonably withheld or denied, and whose approval shall be deemed
given if denial thereof is not delivered within five (5) days of delivery of the
proposed cure.

                    (c)          Once approved, any advertising, marketing or
promotional program approved for use at the Big Cedar Lodge may be reused or
incorporated into any advertising, marketing or promotional program for any or
all of the Bluegreen Timeshare Facilities, as determined from time to time by
Bluegreen without necessity of further approval; provided,

34

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 

﻿

however, that Big Cedar or Bass Pro may later withdraw such approval for any or
no reason, in their sole discretion.

                    (d)          Despite anything contained herein to the
contrary, no advertising, marketing or promotional materials may (i) incorporate
use of the Bass Pro Mark unless such use has been first approved by BP
Trademarks in its sole and absolute discretion; or (ii) incorporate use of the
Big Cedar Mark unless such use has been first approved by Big Cedar, in its sole
and absolute discretion.

ARTICLE VI - INDEMNIFICATION / LIMITATION OF LIABILITY

          Section 6.1     Indemnification—Bluegreen. Bluegreen agrees to
indemnify and hold the Service Providers harmless from and against any and all
liability, loss or expense (including reasonable attorneys fees and similar
expenses) arising from any claims, including but not limited to, libel, unfair
competition, unfair trade practices, illegal or improper employment practices,
plagiarism, infringement of trademark, trade names or patents, or copyrights,
violation of rights of privacy, or violation of securities or blue sky laws,
resulting from Bluegreen’s use of the BP/BC Marketing Channels and for breach of
its obligations under this Agreement, except as a result of Service Providers’
willful misconduct or gross negligence.

          Section 6.2      Indemnification –The Company. The Company agrees to
indemnify and hold the Service Providers harmless from and against any and all
liability, loss or expense (including reasonable attorneys fees and similar
expenses) arising from any claims, including but not limited to, libel, unfair
competition, unfair trade practices, illegal or improper employment practices,
plagiarism, infringement of trademark, trade names or patents, or copyrights,
violation of rights of privacy, or violation of securities or blue sky laws,
resulting from the Company’s use of the BP/BC Marketing Channels and for breach
of its obligations under this Agreement, except as a result of Service
Providers’ willful misconduct or gross negligence.

          Section 6.3      Indemnification – Service Provider. The Service
Providers agree to indemnify and hold the Company and Bluegreen harmless from
and against all liability, loss or expense (including reasonable attorneys’ fees
and similar expenses) arising from any claims resulting from Service Provider’s
breach of its obligations under this Agreement except as a result of Company’s
or Bluegreen’s (as applicable) willful misconduct or gross negligence.

          Section 6.4     Limitation of Liability. The Advertisers agree that
the aggregate amount of the Service Providers’ liability in relation to any and
all acts, omissions, failures to publish, mistakes, and/or errors in the
printing, publishing, display, broadcasting or other related provision of
services in relation to the BP/BC Marketing Channels set forth in Section 2.3,
 Section 2.5 and Section 2.6 shall not exceed, except for acts of gross
negligence or willful misconduct, the costs actually reimbursed by the
Advertiser to the Service Provider in accordance with this Agreement in
connection with such acts, omissions, failures to publish, mistakes, and/or
errors in the printing, publishing, display, broadcasting or other provision of
services in relation to the BP/BC Marketing Channels giving rise to such
liability. In addition to the foregoing, under no circumstances shall any party
to this Agreement be liable to another for any special, incidental, indirect,
consequential, lost future revenue, income or profits, diminution

35

--------------------------------------------------------------------------------

﻿

of value or loss of business reputation or opportunity, punitive or similar
damages in connection with this Agreement.

ARTICLE VII - MISCELLANEOUS





--------------------------------------------------------------------------------

 

          Section 7.1      GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT
REFERENCE TO ITS INTERNAL CONFLICTS OF LAWS PRINCIPLES.

          Section 7.2       Submission to Jurisdiction. Each of the parties
hereto irrevocably (A) agrees that any legal suit, action or proceeding arising
out of or based upon this Agreement shall be instituted only in the Federal
District Court for the Western District of Missouri, (B) waive, to the fullest
extent it may effectively do so, any objection which it may now or hereafter
have to venue of any such proceeding and (C) submit to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.

          Section 7.3      Remedies.

                    (a)       If a party hereto obtains a judgment against any
other party by reason of breach of this Agreement, a reasonable attorneys’ fee
as fixed by the court shall be included in such judgment. Any party hereto shall
be entitled to maintain, on its own behalf, any action or proceeding against any
other party hereto (including, any action for damages, specific performance, or
declaratory relief) for or by reason of breach by such party of this Agreement;
provided,  however, the liability of any party for or by reason of breach by
such party of this Agreement shall be limited as set forth herein.

                    (b)       The remedies conferred upon the parties in this
Agreement are intended to be exclusive of any other remedy herein or by law
provided or permitted. No failure or delay on the part of a party to exercise
any right it may have in the event of an act or omission giving rise to a claim
hereunder shall prevent the exercise of such right by such party at any time the
defaulting party continues to be so in default, and no such failure or delay
shall operate as a waiver of any default. Each separate party to this Agreement
shall be entitled to such rights and remedies, independent one from any other
party hereto. Specifically, by way of example and not limitation, Bluegreen and
the Company, upon default by any Service Provider shall, independently and
severally, and subject to the limitations of liability set forth in this
Agreement, be entitled to any and all damages permitted hereunder as against
such Service Provider provable as a consequence thereof.

                    (c)       No waiver by a party of any breach of this
Agreement shall be deemed to be a waiver of any other breach of any kind or
nature and no acceptance of payment or performance by a party after any such
breach shall be deemed to be a waiver of any breach of this Agreement whether or
not such party knows of such breach at the time it accepts such payment or
performance.

                    (d)       In the event of any dispute or disagreement
between the parties, the party asserting the dispute shall give written
notification of such dispute or disagreement to, if such party is a Service
Provider or Tracker Marine, John M. Maloney, Jr., or the person then

36

--------------------------------------------------------------------------------

﻿

performing the duties at Bluegreen currently performed by John M. Maloney, Jr.,
(“Bluegreen CEO”) and if such party is Bluegreen, acting as Bluegreen, Bluegreen
Affiliates or the Company, to James A. Hagale or the person then performing the
duties at Big Cedar currently performed by James A. Hagale (together with the
Bluegreen CEO, the “CEOs”); and (iii) the CEOs shall communicate with each other
promptly with a view to resolving such dispute or disagreement within ninety
(90) days of commencing any negotiations (or such extended period as the CEOs
agree is appropriate in any such case). The foregoing shall be a condition
precedent to applicability of the remedies set forth in this Section 7.3. During
any period of such communications, all services prior to any claimed default
shall continue without any alteration or modification, except as acceptable to
the party receiving such services.





--------------------------------------------------------------------------------

 

          Section 7.4      Notice/Default. Notwithstanding any provision herein
otherwise, no default of this Agreement shall be determined to exist until and
unless any failure to observe or perform any provision of this Agreement
continues for ninety (90) days after written notice thereof by a party hereunder
to a party not so performing or observing, or if the violation is corrected with
respect to future violations within ninety (90) days after written notice of
such breach from the non-breaching party; provided, however, that if the nature
of such failure is such that it cannot reasonably be cured within such ninety
(90) day period, and such non-performing party, within the ninety (90) day
period commences to cure, and thereafter diligently processes such cure to
completion, such cure period shall be extended for a period of no more than
sixty (60) days, and provided, further, this Section 7.4 shall not apply to
Section 2.2.

          Section 7.5      Notices. All notices required or permitted by the
terms hereof shall be given by hand delivery or by sent and paid Federal Express
or other overnight delivery, at the following addresses or at such other
addresses as either party hereto shall, in writing, advise the other:

 

 

 

 

 

  If to Bluegreen:

 

4960 Conference Way North, Suite 100
Boca Raton, Florida 33431
Attention: David Pontius, President

 

 

 

 

 

  With a copy to:

 

Bluegreen Corporation
4960 Conference Way North, Suite 100
Boca Raton, Florida 33431
Attention: General Counsel

 

 

 

 

 

 

 

James J. Scavo, Esq.
Weinstock & Scavo, P.C.
3405 Piedmont Road, N.E., Suite 300
Atlanta, Georgia 30305
e-mail address:

 

 

 

 

 

 

 

Barry E. Somerstein, Esq.
Ruden McClosky
200 East Broward Blvd
P.O. Box 1900
Ft. Lauderdale, Florida 33301

37

--------------------------------------------------------------------------------

﻿

 

 

 

 

If to a Service Provider or Tracker Marine:

 

 

 

 

 

 

 

Big Cedar, L.L.C.
2500 East Kearney Street
Springfield, Missouri 65898
Attn: General Counsel
Attn: Toni M. Miller

 

 

 

 

 

With a copy to:

 

Latham & Watkins, L.L.P.
233 South Wacker Drive
Chicago, IL 60606
Attn: Michael A. Pucker

 

 

 

 

 



--------------------------------------------------------------------------------

 

If to the Company:

 

Bluegreen/Big Cedar Vacations, LLC
Attention: John M. Maloney, Jr. President
c/o Bluegreen Corporation
4960 Conference Way North, Suite 100
Boca Raton, Florida 33431
Attention: David Pontius, President

 

 

 

 

 

With a copy to:

 

Bluegreen Corporation
4960 Conference Way North, Suite 100
Boca Raton, Florida 33431
Attention: General Counsel

 

 

 

 

 

 

 

Big Cedar, L.L.C.
2500 East Kearney Street
Springfield, Missouri 65898
Attn: General Counsel
Attn: Toni M. Miller

 

 

 

 

 

 

 

James J. Scavo, Esq.
Weinstock & Scavo, P.C.
3405 Piedmont Road, N.E.
Suite 300
Atlanta, Georgia 30305

 

 

 

 

 

 

 

Barry E. Somerstein, Esq.
Ruden McClosky
200 East Broward Blvd
P.O. Box 1900
Ft. Lauderdale, Florida 33301

 

38

--------------------------------------------------------------------------------

 

 

 

 

 

Latham & Watkins, L.L.P.
233 South Wacker Drive
Chicago, IL 60606
Attn: Michael A. Pucker

﻿

All notices shall be deemed given at the time of hand delivery or the time such
deposited with Federal Express or other reputable overnight delivery for
transmittal as aforesaid; provided, however, that the time at which response or
action in response to any notice must be given or taken shall run from the time
of actual receipt of such notice.

          Section 7.6      Assignment. No party to this Agreement may, without
the prior consent of all of the parties not then in default hereunder, which
consent may be withheld in such party’s sole discretion, transfer any rights or
obligations under this Agreement, provided,  however, any party may transfer its
rights or obligations to an Affiliate of such party upon receipt of consent of
all of the other parties, which consent shall not be unreasonably withheld.

          Section 7.7      Confidentiality. The parties hereto, on behalf of
themselves and their respective agents, employees and attorneys each hereby
covenant and agree to keep confidential all information regarding this
transaction and the advertising, marketing and promotional services to be
provided hereunder (provided, however, that they may divulge such information as
required and requested by lenders, investors and potential investors



--------------------------------------------------------------------------------

 

pursuant to an appropriate confidentiality agreement or other investors and
potential investors related to receivable purchase transactions or governmental
authorities, including within such releases or announcements as may be required
by law, or by the rules or regulations of any securities exchange) and they
shall keep confidential all information regarding projections concerning
marketing and sale of the Timeshare Projects or any Bluegreen Timeshare
Facility, development of the Timeshare Projects and methods of marketing and
sale. All notices to third parties and all publicity or press releases with
respect to the transaction contemplated hereby shall be mutually approved by the
Company, Bluegreen, Big Cedar and Bass Pro prior to release or dissemination.
Bluegreen shall present draft copies of all Bluegreen filings with the United
States Securities and Exchange Commission that relate to this Agreement to Bass
Pro at least three business days prior to such filing for review.

          Section 7.8      Good Faith Cooperation, Negotiation, Operation and
Performance. The parties hereby agree to cooperate, negotiate, operate, and
perform in good faith to accomplish the intentions and fully effectuate the
purposes of this Agreement, including but not limited to, in the creation,
execution, and delivery of any document or service contemplated hereunder. Upon
reasonable request, from time to time, the parties shall execute and deliver all
documents and instruments and do all of the acts as may be reasonably necessary
or desirable to give effect to the performance of this Agreement and all the
services hereunder to be provided or to exercise by the other parties their
respective rights hereunder. The Service Providers shall, for each license,
right or easement specified in this Agreement deliver to the Advertisers
appropriate documentation on a form acceptable to the Advertisers to identify
such right in specific documentation.

          Section 7.9     Severability. If any provision of this Agreement shall
be held to be illegal, invalid or unenforceable, that provision will be enforced
to the maximum extent permissible, so

39

--------------------------------------------------------------------------------

﻿

as to effect the intent of the parties, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. If necessary to effect the intent of the parties, the parties
will negotiate in good faith to amend this Agreement to replace the
unenforceable language with the enforceable language which as closely as
possible reflects such intent. The provisions of this Agreement to the benefit
of Bluegreen are severable and distinct from the provision of this Agreement to
the benefit of the Company, and shall be enforceable one independent from the
other.

          Section 7.10     Counterparts. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts shall have
been signed by each party and delivered to each other party.

          Section 7.11     Entire Agreement. This Agreement constitutes the
entire agreement between the parties hereto as to the subject matter contained
herein and supersedes all prior discussions, understandings, and agreements
between them as to the subject matter contained herein, including, without
limitation, the Original M&P Agreement and the agreements contemplated thereby.
This Agreement may not be modified or amended unless such amendment is set forth
in writing and signed by each party.

          Section 7.12     Construction. This Agreement has been negotiated by
the parties and their respective counsel, and shall be fairly interpreted in
accordance within the terms, and without any strict construction in favor of or
against any party. In construing this Agreement, the singular sense shall be
deemed to include the plural, and the male and neuter gender shall mean and
comprehend all genders, whenever such meaning or interpretation is necessary and
appropriate. Headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement.





--------------------------------------------------------------------------------

 

          Section 7.13     No Condition Precedent. The obligations of the
parties hereto shall be determined by the terms of this Agreement and shall not
be subject to any other, additional or extraneous condition precedent occurring.
By way of example and not limitation, the terms of this Agreement shall be
binding amongst and between the parties hereto, despite any absence of agreement
concerning construction, improvement or development of the Red Rock Bluff
Timeshare Project.

          Section 7.14     Time is of the Essence. Time is of the essence in the
performance of this Agreement.

          Section 7.15     Consideration. Service Providers acknowledge that
certain promises of Advertisers herein run to the benefit of Service Providers
and certain promises of Advertisers herein run to the benefit of Service
Providers. In exchange for the foregoing, as well as in exchange for other good
and valuable consideration, the receipt and sufficiency of which is acknowledged
by Service Providers and Advertisers and each agrees that they are bound to this
Agreement and to the performance of the obligations hereunder to the benefit of
the other.

[signature pages follow]

40

--------------------------------------------------------------------------------

﻿

 

 

 

 

 

 

 

 

 

BLUEGREEN VACATIONS UNLIMITED,
INC., a Florida corporation

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Print Name:

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

BLUEGREEN/BIG CEDAR VACATIONS,
LLC, a Delaware limited liability company:

 

 

 

 

 

By:

Bluegreen Vacations Unlimited, Inc. a Florida corporation, its Managing Member

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Print Name:

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Marketing and Promotions Agreement]

--------------------------------------------------------------------------------

﻿

 

 

 

 

 

 

BIG CEDAR, L.L.C., a Missouri limited liability
company

 

 

 



--------------------------------------------------------------------------------

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

        Toni M. Miller

 

 

        Authorized Signatory

 

 

 

 

 

BASS PRO, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

        Toni M. Miller

 

 

        Vice President, Chief Financial Officer, &
        Treasurer

 

 

 

 

 

BASS PRO OUTDOORS ONLINE, L.L.C., a
Missouri limited liability company

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

        Toni M. Miller

 

 

        Authorized Signatory

 

 

 

 

 

BASS PRO OUTDOOR WORLD, L.L.C., a
Missouri limited liability company

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

        Toni M. Miller

 

 

        Authorized Signatory

 

 

 

 

 

BPS CATALOG, L.P., a Missouri limited
partnership

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

        Toni M. Miller

 

 

        Authorized Signatory

 

 

 

 

 

BASS PRO TRADEMARKS, L.L.C., a Missouri
limited liability company

[Signature Page to Amended and Restated Marketing and Promotions Agreement]

--------------------------------------------------------------------------------

﻿

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

         Toni M. Miller

 

 

        Authorized Signatory



--------------------------------------------------------------------------------

 

 

 

 

 

 

WORLD WIDE SPORTSMAN, INC., a South
Carolina Corporation

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

        Toni M. Miller

 

 

        Vice President, Chief Financial Officer and
        Treasurer

 

 

 

 

 

BASS PRO SHOPS CANADA, INC., an Ontario
corporation

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

       Toni M. Miller

 

 

        Vice President, Chief Financial Officer &
        Treasurer

 

 

 

 

 

BASS PRO SHOPS CANADA (CALGARY),
INC., a Canada corporation

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

        Toni M. Miller

 

 

        Vice President, Chief Financial Officer &
        Treasurer

[Signature Page to Amended and Restated Marketing and Promotions Agreement]

--------------------------------------------------------------------------------

﻿

 

 

 

 

 

 

BPIP, LLC, a Virginia limited liability company

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

        Toni M. Miller

 

 

        Authorized Signatory

 

 

 

 

 

TRACKER MARINE, L.L.C., a Missouri limited
liability company

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

        Toni M. Miller

 

 

        Authorized Signatory

[Signature Page to Amended and Restated Marketing and Promotions Agreement]

--------------------------------------------------------------------------------

﻿

EXHIBIT “A-1”

BASS PRO TRADEMARKS, TRADE NAMES, SERVICE MARKS, PROPRIETARY
MARKS, LOGOS AND UNIQUE SIGNS

--------------------------------------------------------------------------------

﻿

EXHIBIT “A-2”

BIG CEDAR TRADEMARKS, TRADE NAMES, SERVICE MARKS, PROPRIETARY
MARKS, LOGOS AND UNIQUE SIGNS

--------------------------------------------------------------------------------

﻿

EXHIBIT “B-1”

BIG CEDAR TIMESHARE PROJECT PROPERTY DESCRIPTION

--------------------------------------------------------------------------------

﻿

EXHIBIT “B-2”

RED ROCK BLUFF TIMESHARE PROJECT PROPERTY DESCRIPTION

--------------------------------------------------------------------------------

﻿

EXHIBIT “C”

PROSPECT TRACT (TO BE REVISED WITHIN 30 DAYS)

--------------------------------------------------------------------------------

﻿



--------------------------------------------------------------------------------